UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2010 Date of reporting period: June 30, 2010 ITEM 1. REPORT TO STOCKHOLDERS DAVIS SERIES, INC. Table of Contents Shareholder Letter 2 Management's Discussion of Fund Performance: Davis Opportunity Fund 3 Davis Government Bond Fund 5 Davis Financial Fund 7 Davis Appreciation & Income Fund 9 Davis Real Estate Fund 11 Fund Overview: Davis Opportunity Fund 13 Davis Government Bond Fund 14 Davis Government Money Market Fund 15 Davis Financial Fund 16 Davis Appreciation & Income Fund 17 Davis Real Estate Fund 18 Expense Example 19 Schedule of Investments: Davis Opportunity Fund 22 Davis Government Bond Fund 26 Davis Government Money Market Fund 29 Davis Financial Fund 32 Davis Appreciation & Income Fund 34 Davis Real Estate Fund 38 Statements of Assets and Liabilities 41 Statements of Operations 43 Statements of Changes in Net Assets 44 Notes to Financial Statements 46 Financial Highlights 59 Director Approval of Advisory Agreements 67 Fund Information 71 Privacy Notice and Householding 72 Directors and Officers 73 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Series, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of the Davis Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS SERIES, INC. Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of the Davis Funds recognize the importance of candid, thorough, and regular communication with our shareholders.In our Annual and Semi-Annual Reports we include all of the required quantitative information such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Research Report for certain funds, which is published semi-annually.In this report, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook.You may obtain a copy of the current Research Report either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust.We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President August 2, 2010 2 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND Performance Overview Davis Opportunity Fund’s Class A shares delivered a negative return on net asset value of 9.46% for the six-month period ended June 30, 2010. Over the same time period, the Russell 3000® Index (“Index”) declined 6.05%. Every sector1 within the Index delivered negative returns over the six-month period. The sectors within the Index that turned in the strongest (but still negative) performance over the six-month period were industrials, consumer discretionary, and consumer staples. The sectors within the Index that turned in the weakest performance over the six-month period were materials, energy, and information technology. Factors Impacting the Fund’s Performance The Fund’s information technology companies were the largest detractor2 from performance. The Fund’s information technology companies under-performed the corresponding sector within the Index (down 15% versus down 10% for the Index) and had a higher relative average weighting (20% versus 18% for the Index). Google3, Microsoft, and Texas Instruments were among the most important detractors from performance. The Fund’s material companies were the second largest detractor from performance. The Fund’s material companies under-performed the corresponding sector within the Index (down 21% versus down 11% for the Index) and had a higher relative average weighting (8% versus 4% for the Index) in this weaker performing sector. Monsanto and Sino-Forest were among the most important detractors from performance. The Fund’s industrial companies were the most important contributor to performance. The Fund’s industrial companies out-performed the corresponding sector within the Index (up 5% versus down 1% for the Index) and had a lower relative average weighting (7% versus 11% for the Index). Shaw Group and Kuehne & Nagel were among the most important contributors to performance. Other important contributors to performance included Yum! Brands, Oaktree, Berkshire Hathaway, and IDEXX Laboratories. Other important detractors from performance included Transocean, Pfizer, and Becton, Dickinson and Co. The Fund had approximately 20% of its net assets invested in foreign companies at June 30, 2010. As a whole these companies under-performed the domestic companies held by the Fund. Davis Opportunity Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Opportunity Fund’s principal risks are: market risk, company risk, under $10 billion market capitalization risk, foreign country risk, fees and expenses risk,and headline risk.See the prospectus for a full description of each risk. 1The companies included in the Russell 3000®Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND – (CONTINUED) Comparison of a $10,000 investment in Davis Opportunity Fund Class A versus the Russell 3000® Indexover 10 years for an investment made on June 30, 2000 Average Annual Total Return for periods ended June 30, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 11.90% (2.17)% 1.79% 8.84% 12/01/94 1.06% 1.06% Class A - with sales charge 6.60% (3.13)% 1.30% 8.50% 12/01/94 1.06% 1.06% Class B†, ** 6.94% (3.34)% 1.21% 10.41% 05/01/84 1.99% 1.99% Class C** 10.01% (2.92)% 0.98% 3.07% 08/15/97 1.85% 1.85% Class Y 12.27% (1.87)% 2.12% 3.75% 09/18/97 0.75% 0.75% Russell 3000® Index*** 15.72% (0.48)% (0.92)% 7.56% The Russell 3000® Index measures the performance of the 3,000 largest companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Investments cannot be made directly in the Index. The performance data for Davis Opportunity Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. In 1999 and 2000 the Davis Opportunity Fund made favorable investments in initial public offerings (IPOs), which improved short-term performance. These markets were unusual and such performance may not continue in the future. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 4 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND Performance Overview Davis Government Bond Fund’s Class A shares returned 1.76% on net asset value for the six-month period ended June 30, 2010. Over the same time period, the Citigroup U.S. Treasury/Agency 1-3 Year Index (“Index”) returned 1.84%. The Fund’s investment strategy, under normal circumstances, is to invest exclusively in U.S. Government securities and repurchase agreements, collateralized by U.S. Government securities, with a weighted average maturity of three years or less. Factors Impacting the Fund’s Performance The Fund’s Class A shares out-performed the Index before expenses. The most important contributor1 to the Fund’s performance relative to the Index was that the Fund was invested heavily in mortgage-backed securities. While treasuries, on average, out-performed mortgage-backed securities, the Fund’s mortgage-backed securities out-performed both treasury and agency securities over the six-month period. The price appreciation in mortgage-backed securities enabled it to overcome the yield advantage that the Index had over the Fund. The Fund’s duration averaged significantly less than the Index over the six-month period. Davis Government Bond Fund’s investment objective is current income. There can be no assurance that the Fund will achieve its objective. Davis Government Bond Fund’s principal risks are: variable current income, interest rate sensitivity, extension and prepayment risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1A contribution to or detraction from the Fund’s performance is a product both of appreciation or depreciation and weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 5 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND – (CONTINUED) Comparison of a $10,000 investment in Davis Government Bond Fund Class A versus the Citigroup U.S. Treasury/Agency 1-3 Year Index over 10 years for an investment made on June 30, 2000 Average Annual Total Return for periods ended June 30, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 3.33% 3.79% 4.17% 4.48% 12/01/94 0.72% 0.72% Class A - with sales charge (1.54)% 2.78% 3.66% 4.15% 12/01/94 0.72% 0.72% Class B†, ** (1.47)% 2.66% 3.64% 5.58% 05/01/84 1.64% 1.64% Class C** 1.61% 3.04% 3.38% 3.10% 08/19/97 1.56% 1.56% Class Y 3.39% 3.89% 4.33% 3.78% 09/01/98 0.58% 0.58% Citigroup U.S. Treasury/Agency 1-3 Year Index*** 2.69% 4.35% 4.51% 5.18% The Citigroup U.S. Treasury/Agency 1-3 Year Index is a recognized unmanaged index of short-term U.S. Government securities’ performance.Investments cannot be made directly in the Index. The performance data for Davis Government Bond Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 6 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND Performance Overview Davis Financial Fund’s Class A shares delivered a negative return on net asset value of 7.23% for the six-month period ended June 30, 2010. Over the same time period, the Standard & Poor’s 500® Index(“Index”) declined 6.65%. The Index’s banking and insurance industry groups1 turned in positive performances, while the diversified financials industry group turned in a negative performance. Factors Impacting the Fund’s Performance The Fund’s financial sector holdings under-performed the corresponding sector within the Index (down 6% versus down 4% for the Index). The Fund had a limited amount of assets invested in other sectors. These non-financial holdings, mostly in energy and industrials, overall detracted2 from performance. The Fund’s diversified financial companies were the largest detractor from performance. The Fund’s diversified financial companies out-performed the corresponding industry group within the Index (down 8% versus down 10% for the Index). Brookfield Asset Management3, American Express, First Marblehead, Oaktree, and JPMorgan Chase were among the most important contributors to performance.Moody’s, Visa, Goldman Sachs, Julius Baer Group, and Bank of New York Mellon were among the most important detractors from performance.The Fund no longer owns JPMorgan Chase. The Fund’s insurance companies were the second largest detractor from performance. The Fund’s insurance companies under-performed the corresponding industry group within the Index (down 6% versus up 2% for the Index).Progressive, ACE, and FPIC Insurance Group were among the most important contributors to performance. Transatlantic Holdings, Loews, and Everest Re Group were among the most important detractors from performance.The Fund no longer owns FPIC Insurance Group. The Fund’s banking companies under-performed the corresponding industry group within the Index (down 2% versus up 3% for the Index).State Bank of India was among the most important contributors to performance. Wells Fargo was among the most important detractors from performance. The Fund had approximately 27% of its net assets invested in foreign companies at June 30, 2010. As a whole these companies out-performed the domestic companies held by the Fund. Davis Financial Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Financial Fund’s principal risks are: market risk, company risk, concentrated portfolio risk, financial services risk, focused portfolio risk, under $10 billion market capitalization risk, foreign country risk, headline risk, interest rate sensitivity, credit risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Financial Fund concentrates its investments in the financial sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a fund that does not concentrate its portfolio. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 7 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND – (CONTINUED) Comparison of a $10,000 investment in Davis Financial Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2000 Average Annual Total Return for periods ended June 30, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 17.89% (1.57)% 2.20% 11.28% 05/01/91 0.96% 0.96% Class A - with sales charge 12.29% (2.52)% 1.71% 10.99% 05/01/91 0.96% 0.96% Class B†, ** 12.63% (2.82)% 1.58% 9.39% 12/27/94 2.08% 2.08% Class C** 15.86% (2.43)% 1.32% 3.12% 08/12/97 1.85% 1.85% Class Y 17.98% (1.46)% 2.35% 5.29% 03/10/97 0.88% 0.88% S&P 500® Index*** 14.43% (0.79)% (1.59)% 7.52% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance of the Fund, adding approximately 1% to the Fund’s total return in 2009.This was a one-time event that is unlikely to be repeated. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/91. 8 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND Performance Overview Davis Appreciation & Income Fund’s Class A shares delivered a negative return on net asset value of 0.62% for the six-month period ended June 30, 2010. Over the same time period, the Standard & Poor’s 500® Index(“Index”) declined 6.65%. Every sector1 within the Index delivered negative returns. The sectorswithin the Index that turned in the strongest (but still negative) performance over the six-month period were industrials, consumer discretionary, and consumer staples. The sectors within the Index that turned in the weakest performance over the six-month period were materials, energy, and information technology. Factors Impacting the Fund’s Performance The Fund’s two primary asset groups performed better on average than the Index: common and preferred stocks (down 3%) and convertible and corporate bonds (up 1%). The Fund’s convertible and corporate bonds were the most important contributor2 to the Fund’s performance, on average earning a positive return despite the bear market. Among the most important contributors to performance were bond investments in Tyson Foods3, Valeant Pharmaceuticals, Digital Realty, and School Specialty. While out-performing the Index, the Fund’s stock holdings were still the largest detractor from performance. Among the Fund’s stock holdings, consumer staple companies were the most important contributor to performance. The Fund’s consumer staple holdings out-performed the corresponding sector within the Index (up 22% versus down 3% for the Index). Whole Foods and Tyson Foods were among the most important contributors to performance.Avon was among the most important detractors from performance. Among the Fund’s stock holdings, energy companies were the most important detractor from performance. The Fund’s energy holdings under-performed the corresponding sector within the Index (down 23% versus down 12% for the Index). Devon Energy, Transocean, and Nabors Industries were among the most important detractors from performance. Other important contributors to performance included Universal Health Services and Citigroup. Other important detractors from performance included AES Corp., Kohl’s, and Freeport-McMoRan Copper & Gold. Davis Appreciation & Income Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Appreciation & Income Fund’s principal risks are: market risk, company risk, under $10 billion market capitalization risk, foreign country risk, headline risk, interest rate sensitivity, extension and prepayment risk, credit risk, changes in debt rating, variable current income, overburdened issuers, priority, difficult to resell, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 9 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND – (CONTINUED) Comparison of a $10,000 investment in Davis Appreciation & Income Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2000 Average Annual Total Return for periods ended June 30, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 25.00% 1.12% 2.68% 8.01% 05/01/92 0.95% 0.95% Class A - with sales charge 19.09% 0.14% 2.18% 7.73% 05/01/92 0.95% 0.95% Class B†, ** 19.84% (0.09)% 2.03% 7.38% 02/03/95 1.85% 1.85% Class C** 22.95% 0.29% 1.79% 3.20% 08/12/97 1.76% 1.76% Class Y 25.25% 1.38% 2.91% 6.00% 11/13/96 0.72% 0.72% S&P 500® Index*** 14.43% (0.79)% (1.59)% 7.28% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Appreciation & Income Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/92. 10 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND Performance Overview Davis Real Estate Fund’s Class A shares delivered a total return on net asset value of 4.12% for the six-month period ended June 30, 2010. Over the same time period, the Wilshire U.S. Real Estate Securities Index (“Index”) returned 5.40%. Industrial REITs was the only sub-industry1 within the Index to deliver a negative return, while specialized REITs, residential REITs, and real estate operating companies turned in the strongest performances. Factors Impacting the Fund’s Performance The Fund’s residential REITs were the most important contributor2 to performance on an absolute basis, but the most important detractors from performance relative to the Index. The Fund’s residential REITs under-performed the corresponding sub-industry within the Index (up 10% versus up 15% for the Index) and had a lower relative average weighting (12% versus 16% for the Index). Essex Property Trust3 and AvalonBay were among the most important contributors to performance. The Fund no longer owns AvalonBay. The Fund’s specialized REITs were the second most important contributor to performance. The Fund’s specialized REITs out-performed the corresponding sub-industry within the Index (up 10% versus up 7% for the Index) and had a lower relative average weighting (11% versus 26% for the Index). Host Hotels & Resorts, Ventas, Cogdell Spencer, and Entertainment Properties were among the most important contributors to performance. The Fund no longer owns Host Hotels & Resorts. The Fund had more invested in office REITs than in any other sub-industry and they were among the most important contributors to both absolute and relative performance. The Fund’s office REITs out-performed the corresponding sub-industry within the Index (up 6% versus up 3% for the Index) and had a higher relative average weighting (31% versus 17% for the Index). Digital Realty and Boston Properties were among the most important contributors to performance. Highwoods Properties and Alexandria Real Estate were among the most important detractors from performance. Forest City Enterprises was the single most important detractor from the Fund’s performance. The Fund’s large investment in Forest City Enterprises (approximately 5%) together with its poor investment performance (down 4%) accounted for the majority of the Fund’s under-performance relative to the Index. The Fund’s industrial REITs were also important detractors from performance. The Fund’s industrial REITs out-performed the corresponding sub-industry within the Index (down 7% versus down 14% for the Index). DCT Industrial Trust and ProLogis were among the most important detractors from performance. The Fund no longer owns ProLogis. Davis Real Estate Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Real Estate Fund’s principal risks are: market risk, company risk, concentrated portfolio risk, real estate portfolio risk, focused portfolio risk, under $10 billion market capitalization risk, foreign country risk, headline risk, variable current income risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Real Estate Fund concentrates its investments in the real estate sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a fund that does not concentrate its portfolio. Davis Real Estate Fund is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified fund that is not allowed to focus its investments in a few companies. Should the portfolio manager determine that it is prudent to focus the Fund’s portfolio in a few companies, the Fund’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1The companies included in the Wilshire U.S. Real Estate Securities Index are divided into eight sub-industries. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 11 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND – (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Fund Class A versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Index over 10 years for an investment made on June 30, 2000 Average Annual Total Return for periods ended June 30, 2010 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 46.58% (1.94)% 7.96% 8.99% 01/03/94 1.10% 1.10% Class A - with sales charge 39.60% (2.88)% 7.43% 8.67% 01/03/94 1.10% 1.10% Class B†, ** 40.99% (3.05)% 7.37% 8.65% 12/27/94 2.20% 2.20% Class C** 44.32% (2.71)% 7.13% 5.15% 08/13/97 1.92% 1.92% Class Y 47.20% (1.59)% 8.36% 7.87% 11/08/96 0.75% 0.75% S&P 500® Index*** 14.43% (0.79)% (1.59)% 6.94% Wilshire U.S. Real Estate Securities Index*** 56.07% (0.47)% 9.49% 9.28% The Standard & Poor’s 500® Stock Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses. Investments cannot be made directly in the Index. The performance data for Davis Real Estate Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 01/03/94. 12 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND June 30, 2010 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s Net Assets) (% of Stock Holdings) Fund Russell 3000® Common Stock (U.S.) 77.26% Health Care 19.55% 12.32% Common Stock (Foreign) 19.99% Information Technology 19.30% 18.39% Stock Warrants 0.52% Materials 9.19% 3.86% Short Term Investments 1.63% Diversified Financials 9.07% 6.77% Other Assets & Liabilities 0.60% Food, Beverage & Tobacco 7.81% 5.21% 100.00% Energy 6.28% 9.98% Insurance 4.92% 4.21% Media 4.39% 3.11% Capital Goods 4.27% 8.25% Consumer Services 3.23% 2.15% Food & Staples Retailing 3.17% 2.10% Consumer Durables & Apparel 2.42% 1.37% Transportation 2.22% 1.92% Other 2.20% 16.85% Banks 1.98% 3.51% 100.00% 100.00% Top 10 Holdings (% of Fund’s Net Assets) Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 5.47% Johnson & Johnson Pharmaceuticals, Biotechnology & Life Sciences 5.00% Oaktree Capital Group LLC, Class A Diversified Financial Services 4.59% Texas Instruments Inc. Semiconductors & Semiconductor Equipment 3.37% Microsoft Corp. Software & Services 3.19% Coca-Cola Co. Food, Beverage & Tobacco 3.19% Yum! Brands, Inc. Consumer Services 3.04% CVS Caremark Corp. Food & Staples Retailing 2.98% Walt Disney Co. Media 2.90% Google Inc., Class A Software & Services 2.89% 13 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT BOND FUND June 30, 2010 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s Net Assets) (% of Fixed Income) Fixed Income 97.06% Collateralized Mortgage Obligations 62.27% Short Term Investments 2.31% Fannie Mae Mortgage Pools 18.44% Other Assets & Liabilities 0.63% Freddie Mac Mortgage Pools 11.29% 100.00% Government Agency Notes 6.96% Ginnie Mae Mortgage Pools 0.82% Other Agencies 0.22% 100.00% Top 10 Fixed Income Holdings (% of Fund’s Net Assets) Freddie Mac, 4.50%, 08/15/32 Collateralized Mortgage Obligations 3.41% Freddie Mac, 4.50%, 06/15/29 Collateralized Mortgage Obligations 3.40% Freddie Mac, 4.00%, 09/15/18 Collateralized Mortgage Obligations 3.36% Fannie Mae, 4.00%, 04/25/19 Collateralized Mortgage Obligations 3.36% Freddie Mac, 3.50%, 07/15/24 Collateralized Mortgage Obligations 3.29% Fannie Mae, 2.383%, 10/01/35, Pool No. 836852 Fannie Mae Mortgage Pools 3.14% Fannie Mae, 4.00%, 03/25/27 Collateralized Mortgage Obligations 3.12% Fannie Mae, 2.00%, 06/25/19 Collateralized Mortgage Obligations 3.00% Freddie Mac, 4.50%, 09/15/23 Collateralized Mortgage Obligations 2.96% Fannie Mae, 2.659%, 06/01/36, Pool No. AD0169 Fannie Mae Mortgage Pools 2.94% 14 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT MONEY MARKET FUND June 30, 2010 (Unaudited) Portfolio Composition Maturity Diversification (% of Fund’s Net Assets) (% of Portfolio Holdings) Repurchase Agreements 37.89% 0-30 Days 79.60% Federal Home Loan Bank 20.32% 31-90 Days 11.89% Federal Farm Credit Bank 15.28% 91-180 Days 7.81% Freddie Mac 8.36% 181-397 Days 0.70% Fannie Mae 6.39% 100.00% Other Agencies 4.47% Other Assets & Liabilities 7.29% 100.00% The maturity dates of floating rate securities used in the Maturity Diversification chart are considered to be the effective maturities, based on the reset dates of the securities’ variable rates.See the Fund’s Schedule of Investments for a listing of the floating rate securities. 15 DAVIS SERIES, INC. Fund Overview DAVIS FINANCIAL FUND June 30, 2010 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s Net Assets) (% of Stock Holdings) Fund S&P 500® Common Stock (U.S.) 72.60% Diversified Financials 42.00% 7.74% Common Stock (Foreign) 27.09% Insurance 33.37% 3.98% Short Term Investments 0.08% Banks 16.23% 3.20% Other Assets & Liabilities 0.23% Energy 5.67% 10.75% 100.00% Commercial & Professional Services 2.73% 0.64% Information Technology – 18.76% Health Care – 12.09% Capital Goods ­– 7.76% Food, Beverage & Tobacco ­– 6.18% Other ­– 28.90% 100.00% 100.00% Top 10 Holdings (% of Fund’s Net Assets) American Express Co. Consumer Finance 9.45% Transatlantic Holdings, Inc. Reinsurance 9.07% Loews Corp. Multi-line Insurance 8.18% State Bank of India Ltd., GDR Commercial Banks 7.63% Wells Fargo & Co. Commercial Banks 6.94% Oaktree Capital Group LLC, Class A Diversified Financial Services 6.32% Canadian Natural Resources Ltd. Energy 5.65% Bank of New York Mellon Corp. Capital Markets 4.83% Markel Corp. Property & Casualty Insurance 4.50% Progressive Corp. Property & Casualty Insurance 3.89% 16 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND June 30, 2010 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s Net Assets) (% of Long Term Portfolio) Fund S&P 500® Common Stock 48.84% Capital Goods 11.82% 7.76% Convertible Bonds 35.47% Commercial & Professional Services 11.39% 0.64% Preferred Stocks 9.11% Real Estate 10.96% 1.39% Corporate Bonds 3.51% Energy 10.73% 10.75% Short Term Investments 2.90% Diversified Financials 9.84% 7.74% Other Assets & Liabilities 0.17% Materials 7.96% 3.44% 100.00% Information Technology 7.28% 18.76% Retailing 6.09% 3.46% Food, Beverage & Tobacco 5.78% 6.18% Utilities 4.60% 3.67% Health Care 4.50% 12.09% Food & Staples Retailing 3.01% 2.53% Other 2.15% 15.63% Media 2.01% 3.14% Household & Personal Products 1.88% 2.82% 100.00% 100.00% Top 10 Holdings (% of Fund’s Net Assets) Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Real Estate 5.43% School Specialty, Inc., Conv. Sub. Notes, 3.75%/Zero coupon, 08/01/23 Commercial & Professional Services 5.25% Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Food, Beverage & Tobacco 4.08% Quanta Services, Inc. Capital Goods 3.84% Kohl's Corp. Retailing 3.69% Devon Energy Corp. Energy 3.32% Citigroup Inc. Diversified Financial Services 3.24% AES Trust III, 6.75%, Conv. Pfd. Utilities 3.13% Whole Foods Market, Inc. Food & Staples Retailing 2.92% Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 Materials 2.86% 17 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND June 30, 2010 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s Net Assets) (% of Long Term Portfolio) Wilshire U.S. Common Stock 85.36% Real Estate Preferred Stock 10.55% Fund Securities Index Convertible Bonds 3.28% Office REITs 39.46% 16.63% Short Term Investments 0.63% Retail REITs 13.13% 23.89% Other Assets & Liabilities 0.18% Residential REITs 11.74% 17.01% 100.00% Specialized REITs 8.90% 25.71% Telecommunication Services 7.94% – Diversified REITs 5.45% 8.61% Real Estate Operating Companies 5.42% 2.06% Industrial REITs 5.11% 5.42% Other 2.85% 0.67% 100.00% 100.00% Top 10 Holdings (% of Fund’s Net Assets) Corporate Office Properties Trust Office REITs 5.86% American Campus Communities, Inc. Residential REITs 5.50% Alexandria Real Estate Equities, Inc. Office REITs 5.22% Digital Realty Trust, Inc. Office REITs 5.07% Forest City Enterprises, Inc., Class A Real Estate Operating Companies 4.98% Essex Property Trust, Inc. Residential REITs 4.08% Douglas Emmett, Inc. Office REITs 3.80% DCT Industrial Trust Inc. Industrial REITs 3.70% Federal Realty Investment Trust Retail REITs 3.68% Regency Centers Corp. Retail REITs 3.59% 18 DAVIS SERIES, INC. Expense Example (Unaudited) Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and contingent deferred sales charges on redemptions; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses.The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended June 30, 2010. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front end or contingent deferred sales charges (loads).Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 19 DAVIS SERIES, INC. Expense Example (Unaudited) – (Continued) Beginning Account Value (01/01/10) Ending Account Value (06/30/10) Expenses Paid During Period* (01/01/10-06/30/10) Davis Opportunity Fund Class A (annualized expense ratio 1.06%**) Actual $905.38 Hypothetical Class B (annualized expense ratio 1.99%**) Actual $901.22 Hypothetical Class C (annualized expense ratio 1.85%**) Actual $902.22 Hypothetical Class Y (annualized expense ratio 0.75%**) Actual $907.02 Hypothetical Davis Government Bond Fund Class A (annualized expense ratio 0.72%**) Actual Hypothetical Class B (annualized expense ratio 1.64%**) Actual Hypothetical Class C (annualized expense ratio 1.56%**) Actual Hypothetical Class Y (annualized expense ratio 0.58%**) Actual Hypothetical Davis Government Money Market Fund Class A, B, C, & Y (annualized expense ratio 0.18%**) Actual Hypothetical Davis Financial Fund Class A (annualized expense ratio 0.96%**) Actual $927.69 Hypothetical Class B (annualized expense ratio 2.08%**) Actual $922.15 Hypothetical $10.39 Class C (annualized expense ratio 1.85%**) Actual $923.74 Hypothetical Class Y (annualized expense ratio 0.88%**) Actual $927.90 Hypothetical 20 DAVIS SERIES, INC. Expense Example (Unaudited) – (Continued) Beginning Account Value (01/01/10) Ending Account Value (06/30/10) Expenses Paid During Period* (01/01/10-06/30/10) Davis Appreciation & Income Fund Class A (annualized expense ratio 0.95%**) Actual $993.74 $4.70 Hypothetical $4.76 Class B (annualized expense ratio 1.85%**) Actual $989.46 $9.13 Hypothetical $9.25 Class C (annualized expense ratio 1.76%**) Actual $989.79 $8.68 Hypothetical $8.80 Class Y (annualized expense ratio 0.72%**) Actual $3.56 Hypothetical $3.61 Davis Real Estate Fund Class A (annualized expense ratio 1.10%**) Actual $5.57 Hypothetical $5.51 Class B (annualized expense ratio 2.20%**) Actual Hypothetical Class C (annualized expense ratio 1.92%**) Actual $9.70 Hypothetical $9.59 Class Y (annualized expense ratio 0.75%**) Actual $3.80 Hypothetical $3.76 Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements and/or waivers from the Adviser. 21 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND June 30, 2010 (Unaudited) Shares Security Value (Note 1) COMMON STOCK – (97.25%) CONSUMER DISCRETIONARY – (10.06%) Automobiles & Components – (0.09%) 16,780 Johnson Controls, Inc. $ Consumer Durables & Apparel – (2.37%) 316,329 Hunter Douglas NV(Netherlands) Consumer Services – (3.16%) 36,940 H&R Block, Inc. 380,000 Yum! Brands, Inc. Media – (4.29%) 390,290 Grupo Televisa S.A., ADR(Mexico) 449,480 Walt Disney Co. Retailing – (0.15%) 36,060 CarMax, Inc.* Total Consumer Discretionary CONSUMER STAPLES – (10.73%) Food & Staples Retailing – (3.09%) 10,490 Costco Wholesale Corp. 495,630 CVS Caremark Corp. Food, Beverage & Tobacco – (7.64%) 310,500 Coca-Cola Co. 218,475 Heineken Holding NV(Netherlands) 126,250 Mead Johnson Nutrition Co. 154,000 Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (6.14%) 84,084 Devon Energy Corp. 109,564 Occidental Petroleum Corp. 219,630 Tenaris S.A., ADR(Argentina) 190,279 Transocean Ltd.* Total Energy FINANCIALS – (15.09%) Banks – (1.41%) Commercial Banks – (1.41%) 185,910 Banco Santander Brasil S.A., ADS(Brazil) 194,100 Wells Fargo & Co. Diversified Financials – (8.87%) Capital Markets – (2.93%) 373,590 Bank of New York Mellon Corp. 358,320 Charles Schwab Corp. Diversified Financial Services – (5.94%) 1,121 CME Group Inc. 22 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) June 30, 2010 (Unaudited) Shares Security Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Diversified Financial Services – (Continued) 654,750 Oaktree Capital Group LLC, Class A(a) $ 95,165 Pargesa Holdings S.A., Bearer Shares(Switzerland) Insurance – (4.81%) Insurance Brokers – (0.29%) 22,740 Aon Corp. 31,066 Brown & Brown, Inc. Property & Casualty Insurance – (3.28%) 85,881 Berkshire Hathaway Inc., Class B* 26,124 Markel Corp.* 10,680 W. R. Berkley Corp. Reinsurance – (1.24%) 10,540 Everest Re Group, Ltd. 5,290 RenaissanceRe Holdings Ltd. 104,435 Transatlantic Holdings, Inc. Total Financials HEALTH CARE – (19.12%) Health Care Equipment & Services – (6.92%) 196,780 Baxter International Inc. 197,665 Becton, Dickinson and Co. 32,677 CareFusion Corp.* 174,150 IDEXX Laboratories, Inc.* 5,145 Laboratory Corp. of America Holdings* 23,640 UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (12.20%) 413,650 Johnson & Johnson 763,316 Merck & Co., Inc. 6,300 Millipore Corp.* 545,030 Pfizer Inc. Total Health Care INDUSTRIALS – (7.44%) Capital Goods – (4.17%) 207,840 ABB Ltd., ADR(Switzerland) 706,968 Blount International, Inc.* 9,738 Lockheed Martin Corp. 257,320 Shaw Group Inc.* Commercial & Professional Services – (1.10%) 238,820 Iron Mountain Inc. 23 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) June 30, 2010 (Unaudited) Shares Security Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Transportation – (2.17%) 958,000 Clark Holdings, Inc.*(b) $ 80,920 Kuehne & Nagel International AG(Switzerland) 71,930 Ryanair Holdings PLC, ADR(Ireland)* Total Industrials INFORMATION TECHNOLOGY – (18.87%) Semiconductors & Semiconductor Equipment – (4.12%) 147,000 Altera Corp. 707,090 Texas Instruments Inc. Software & Services – (10.51%) 652,200 Activision Blizzard, Inc. 31,720 Google Inc., Class A* 18,820 International Business Machines Corp. 677,410 Microsoft Corp. 172,840 NetEase.com Inc., ADR(China)* 157,500 SAP AG, ADR(Germany) Technology Hardware & Equipment – (4.24%) 420,860 Agilent Technologies, Inc.* 43,980 Cisco Systems, Inc.* 95,810 Harris Corp. 87,810 Hewlett-Packard Co. Total Information Technology MATERIALS – (8.98%) 143,960 Monsanto Co. 78,700 Sherwin-Williams Co. 256,910 Sigma-Aldrich Corp. 942,170 Sino-Forest Corp.(Canada)* 5,628,500 Yingde Gases Group Co., Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (0.82%) 59,000 America Movil SAB de C.V., Series L, ADR(Mexico) 26,450 American Tower Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $453,618,204) STOCK WARRANTS – (0.52%) FINANCIALS – (0.52%) Banks – (0.52%) Commercial Banks – (0.52%) 330,600 Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $2,628,772) 24 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) June 30, 2010 (Unaudited) Principal Security Value (Note 1) SHORT TERM INVESTMENTS – (1.63%) $ 1,403,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.03%, 07/01/10, dated 06/30/10, repurchase value of $1,403,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.00%, 12/08/10-07/15/20, total market value $1,431,060) $ 2,046,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 07/01/10, dated 06/30/10, repurchase value of $2,046,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.05%, 08/30/10-01/26/15, total market value $2,086,920) 4,489,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/10, dated 06/30/10, repurchase value of $4,489,017 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.421%-6.229%, 09/01/19-07/01/40, total market value $4,578,780) TOTAL SHORT TERM INVESTMENTS – (Identified cost $7,938,000) Total Investments – (99.40%) – (Identified cost $464,184,976) – (c) Other Assets Less Liabilities – (0.60%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Illiquid Security – See Note 8 of the Notes to Financial Statements. (b) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the six months ended June 30, 2010.The aggregate fair value of the securities of affiliated companies held by the Fund as of June 30, 2010, amounts to $296,980.Transactions during the period in which the issuers were affiliates are as follows: Security Shares December 31, Gross Additions Gross Reductions Shares June 30, Dividend Income Clark Holdings, Inc. – – $ – (c) Aggregate cost for federal income tax purposes is $468,090,505.At June 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 25 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND June 30, 2010 (Unaudited) Principal Security Value (Note 1) GOVERNMENT AGENCY NOTES – (6.75%) $ 500,000 Fannie Mae, 5.00%, 07/28/10 $ 400,000 Fannie Mae, 4.00%, 01/28/13 340,000 Federal Farm Credit Bank, 4.50%, 10/04/10 185,000 Federal Home Loan Bank, 4.75%, 08/13/10 4,357,974 Federal Home Loan Bank, 4.75%, 10/25/10 811,187 Federal Home Loan Bank, 5.30%, 06/15/12 2,786,850 Federal Home Loan Bank, 2.60%, 04/20/15 851,654 Final Maturity Amortizing Notes, 4.10%, 11/25/10 200,000 Freddie Mac, 5.00%, 10/18/10 TOTAL GOVERNMENT AGENCY NOTES – (Identified cost $10,524,709) MORTGAGES – (90.10%) COLLATERALIZED MORTGAGE OBLIGATIONS – (60.44%) 355,561 Fannie Mae, 4.50%, 01/25/14 745,755 Fannie Mae, 3.50%, 09/25/16 822,221 Fannie Mae, 5.00%, 02/25/17 1,746,012 Fannie Mae, 5.00%, 12/25/17 1,265,000 Fannie Mae, 4.00%, 01/25/19 5,000,000 Fannie Mae, 4.00%, 04/25/19 4,671,533 Fannie Mae, 2.00%, 06/25/19 650,576 Fannie Mae, 4.50%, 07/25/21 3,843,568 Fannie Mae, 4.00%, 07/25/23 2,929,333 Fannie Mae, 4.00%, 11/25/23 122,515 Fannie Mae, 8.00%, 12/17/24 24,388 Fannie Mae, 5.00%, 02/25/25 4,706,364 Fannie Mae, 4.00%, 03/25/27 321,739 Fannie Mae, 5.50%, 03/25/28 650,449 Fannie Mae, 5.00%, 02/25/35 407,621 Freddie Mac, 4.00%, 09/15/10 32,727 Freddie Mac, 4.50%, 02/15/15 647,162 Freddie Mac, 4.00%, 09/15/15 1,854,504 Freddie Mac, 4.00%, 10/15/15 722,104 Freddie Mac, 4.50%, 05/15/16 1,777,932 Freddie Mac, 4.00%, 09/15/16 600,000 Freddie Mac, 4.00%, 01/15/17 579,589 Freddie Mac, 3.50%, 01/15/18 974,365 Freddie Mac, 5.00%, 01/15/18 2,753,999 Freddie Mac, 4.00%, 06/15/18 5,000,000 Freddie Mac, 4.00%, 09/15/18 125,640 Freddie Mac, 4.50%, 09/15/18 453,958 Freddie Mac, 5.00%, 05/15/19 1,855,683 Freddie Mac, 5.00%, 12/15/22 4,415,413 Freddie Mac, 4.50%, 09/15/23 4,278,669 Freddie Mac, 1.425%, 03/15/24(a) 5,000,000 Freddie Mac, 3.50%, 07/15/24 113,776 Freddie Mac, 5.00%, 06/15/25 300,000 Freddie Mac, 5.00%, 05/15/27 40,973 Freddie Mac, 5.50%, 12/15/27 670,919 Freddie Mac, 5.50%, 12/15/27 26 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) June 30, 2010 (Unaudited) Principal Security Value (Note 1) MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) $ 2,000,000 Freddie Mac, 5.00%, 09/15/28 $ 5,183,011 Freddie Mac, 4.50%, 06/15/29 145,250 Freddie Mac, 6.00%, 03/15/30 890,754 Freddie Mac, 4.50%, 08/15/30 5,000,000 Freddie Mac, 4.50%, 08/15/32 886,801 Freddie Mac, 4.25%, 06/15/33 4,271,827 Freddie Mac Reference REMIC, 5.125%, 06/15/18 2,343,319 Ginnie Mae, 4.50%, 10/20/20 4,114,566 Ginnie Mae, 4.00%, 11/20/30 4,178,200 Ginnie Mae, 5.00%, 02/16/32 2,109,694 Ginnie Mae, 5.00%, 08/20/32 Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (17.90%) 59,649 4.00%, 08/01/10, Pool No. 254861 1,135,580 3.50%, 04/01/11, Pool No. 255245 1,159,459 4.565%, 01/01/15, Pool No. 725788 2,209,378 6.00%, 09/01/17, Pool No. 665776 1,097,631 5.00%, 03/01/18, Pool No. 357369 1,812,427 4.50%, 08/01/18, Pool No. 254833 1,636,928 5.00%, 12/01/18, Pool No. 257504 1,356,763 4.00%, 01/01/19, Pool No. 976841 130,752 6.50%, 07/01/32, Pool No. 635069 1,405,544 2.655%, 10/01/32, Pool No. 648917 (b) 803,498 4.739%, 05/01/35, Pool No. 826242 (b) 4,839,224 2.383%, 10/01/35, Pool No. 836852 (b) 776,149 4.978%, 01/01/36, Pool No. 848973 (b) 269,119 2.285%, 03/01/36, Pool No. 843396 (b) 914,022 5.609%, 04/01/36, Pool No. 851605 (b) 4,423,548 2.659%, 06/01/36, Pool No. AD0169 (b) 2,747,615 3.204%, 01/01/40, Pool No. AD0881 (b) Total Fannie Mae Pools FREDDIE MAC POOLS – (10.96%) 535,949 3.00%, 10/01/10, Pool No. M91001 1,387,095 4.50%, 10/01/10, Pool No. M80856 342,867 4.00%, 11/01/10, Pool No. M80864 1,417,601 4.50%, 11/01/10, Pool No. M80865 556,556 4.00%, 02/01/11, Pool No. M80897 1,156,154 4.00%, 03/01/11, Pool No. M80903 575,740 5.00%, 03/01/12, Pool No. M80963 652,389 3.50%, 04/01/12, Pool No. M80974 758,533 4.00%, 12/01/12, Pool No. M81008 584,586 4.50%, 03/01/15, Pool No. B18794 1,302,184 5.50%, 12/01/18, Pool No. G11684 1,757,117 5.00%, 05/01/21, Pool No. G13296 1,518,772 5.00%, 09/01/21, Pool No. G12673 967,596 5.50%, 06/01/22, Pool No. G12688 470,187 2.852%, 12/01/34, Pool No. 1H1238 (b) 2,465,758 4.772%, 04/01/35, Pool No. 782528 (b) Total Freddie Mac Pools 27 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) June 30, 2010 (Unaudited) Principal Security Value (Note 1) MORTGAGES – (CONTINUED) GINNIE MAE POOLS – (0.80%) $ 1,171,924 6.50%, 09/15/13, Pool No. 780856 $ Total Ginnie Mae Pools TOTAL MORTGAGES – (Identified cost $139,086,683) OTHER AGENCIES – (0.21%) 300,000 Housing Urban Development, 6.00%, 08/01/20 TOTAL OTHER AGENCIES – (Identified cost $324,309) SHORT TERM INVESTMENTS – (2.31%) 640,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.03%, 07/01/10, dated 06/30/10, repurchase value of $640,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.00%, 12/08/10-07/15/20, total market value $652,800) 934,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 07/01/10, dated 06/30/10, repurchase value of $934,000 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.05%, 08/30/10-01/26/15, total market value $952,680) 2,048,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/10, dated 06/30/10, repurchase value of $2,048,008 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.421%-6.229%, 09/01/19-07/01/40, total market value $2,088,960) TOTAL SHORT TERM INVESTMENTS – (Identified cost $3,622,000) Total Investments – (99.37%) – (Identified cost $153,557,701) – (c) Other Assets Less Liabilities – (0.63%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of June 30, 2010, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of June 30, 2010, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $153,557,701.At June 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 28 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND June 30, 2010 (Unaudited) Principal Security Value (Note 1) FANNIE MAE – (6.39%) $ 700,000 0.24%, 07/07/10(a) $ 10,750,000 0.1878%, 07/13/10(b) 500,000 0.24%, 07/14/10(a) 1,000,000 0.27%, 07/19/10(a) 500,000 0.2966%, 08/05/10(b) 1,510,000 3.25%, 08/12/10 5,000,000 0.22%, 08/18/10(a) 3,000,000 0.24%, 09/24/10(a) TOTAL FANNIE MAE – (Identified cost $22,961,879) FEDERAL FARM CREDIT BANK – (15.28%) 2,000,000 3.30%, 07/21/10 9,000,000 0.202%, 08/23/10(b) 9,700,000 0.3209%, 09/03/10(b) 14,000,000 0.13%, 09/21/10(b) 9,500,000 0.2722%, 10/26/10(b) 510,000 0.6009%, 11/04/10(b) 10,000,000 0.2897%, 11/17/10(b) 200,000 5.81%, 01/10/11 TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $54,919,110) FEDERAL HOME LOAN BANK – (20.32%) 1,000,000 0.052%, 07/06/10(b) 4,000,000 0.19%, 07/07/10(a) 4,560,000 0.145%, 07/09/10(b) 500,000 4.375%, 07/13/10 9,750,000 3.50%, 07/16/10 380,000 0.251%, 07/27/10(b) 500,000 0.26%, 07/30/10(a) 2,500,000 0.55%, 08/04/10 500,000 5.00%, 08/11/10 325,000 4.125%, 08/13/10 305,000 6.875%, 08/13/10 500,000 1.375%, 08/23/10 2,025,000 5.00%, 09/01/10 5,000,000 1.22%, 10/15/10 615,000 3.375%, 10/20/10 355,000 4.375%, 10/22/10 500,000 0.55%, 11/01/10(b) 500,000 3.08%, 11/12/10 1,000,000 3.125%, 11/12/10 12,000,000 0.26%, 11/17/10(b) 470,000 1.625%, 01/21/11 150,000 5.07%, 01/27/11 12,000,000 0.20%, 05/06/11(b) 4,500,000 0.19%, 05/27/11(b) 4,500,000 0.265%, 05/27/11(b) 29 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) June 30, 2010 (Unaudited) Principal Security Value (Note 1) FEDERAL HOME LOAN BANK – (CONTINUED) $ 4,500,000 0.33%, 06/15/11(b) $ TOTAL FEDERAL HOME LOAN BANK – (Identified cost $73,016,785) FREDDIE MAC – (8.36%) 480,000 4.125%, 07/12/10 700,000 0.25%, 07/20/10(a) 5,000,000 0.21%, 08/09/10(a) 2,500,000 0.23%, 08/30/10(a) 5,000,000 0.23%, 09/01/10(a) 4,000,000 0.225%, 09/07/10(a) 3,500,000 3.125%, 09/10/10 2,500,000 0.24%, 09/15/10(a) 900,000 4.75%, 09/22/10 324,000 3.125%, 10/25/10 2,100,000 0.5134%, 12/30/10(b) 1,500,000 0.3878%, 01/28/11(b) 469,000 5.875%, 03/21/11 1,000,000 3.50%, 05/05/11 TOTAL FREDDIE MAC – (Identified cost $30,043,214) OTHER AGENCIES – (4.47%) 1,936,000 Fannie Mae Principal Strip, 0.3698%, 11/15/10(a) 2,800,000 FICO Strip, 0.3074%, 10/06/10(a) 7,000,000 FICO Strip, 0.35%, 11/11/10(a) 4,364,000 RFCO Strip, 0.3057%, 10/15/10(a) TOTAL OTHER AGENCIES – (Identified cost $16,082,393) REPURCHASE AGREEMENTS – (37.89%) 24,060,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.03%, 07/01/10, dated 06/30/10, repurchase value of $24,060,020 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.00%, 12/08/10-07/15/20, total market value $24,541,200) 35,107,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 07/01/10, dated 06/30/10, repurchase value of $35,107,010 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.05%, 08/30/10-01/26/15, total market value $35,809,140) 76,993,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/10, dated 06/30/10, repurchase value of $76,993,299 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.421%-6.229%, 09/01/19-07/01/40, total market value $78,532,860) TOTAL REPURCHASE AGREEMENTS – (Identified cost $136,160,000) 30 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) June 30, 2010 (Unaudited) Total Investments – (92.71%) – (Identified cost $333,183,381) – (c) $ Other Assets Less Liabilities – (7.29%) Net Assets – (100.00%) $ (a) Zero coupon bonds reflect the effective yield on the date of purchase. (b) The interest rates on floating rate securities, shown as of June 30, 2010, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (c) Aggregate cost for federal income tax purposes is $333,183,381. See Notes to Financial Statements 31 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND June 30, 2010 (Unaudited) Shares Security Value (Note 1) COMMON STOCK – (99.69%) ENERGY – (5.65%) 895,890 Canadian Natural Resources Ltd.(Canada) $ Total Energy FINANCIALS – (91.32%) Banks – (16.18%) Commercial Banks – (16.18%) 139,900 Banco Santander Brasil S.A., ADS(Brazil) 132,597 ICICI Bank Ltd., ADR(India) 404,699 State Bank of India Ltd., GDR(India) 101,671 U.S. Bancorp 1,427,319 Wells Fargo & Co. Diversified Financials – (41.87%) Capital Markets – (18.72%) 271,354 Ameriprise Financial, Inc. 1,030,874 Bank of New York Mellon Corp. 697,390 Brookfield Asset Management Inc., Class A(Canada) 125,998 Charles Schwab Corp. 655,068 GAM Holding Ltd.(Switzerland)* 138,492 Goldman Sachs Group, Inc. 655,068 Julius Baer Group Ltd.(Switzerland) 41,530 T. Rowe Price Group Inc. Consumer Finance – (10.03%) 1,253,282 American Express Co. 1,305,032 First Marblehead Corp.* Diversified Financial Services – (13.12%) 121,264 Bank of America Corp. 492,300 Cielo S.A.(Brazil) 767,780 Moody's Corp. 972,000 Oaktree Capital Group LLC, Class A(a) 47,264 RHJ International(Belgium)* 396,550 RHJ International, 144A(Belgium)*(b)(c) 160,137 Visa Inc., Class A Insurance – (33.27%) Life & Health Insurance – (3.32%) 268,127 China Life Insurance Co., Ltd., ADR(China) Multi-line Insurance – (8.18%) 1,293,945 Loews Corp. Property & Casualty Insurance – (10.04%) 168,496 ACE Ltd. 69,686 Markel Corp.* 1,094,565 Progressive Corp. (Ohio) Reinsurance – (11.73%) 197,972 Everest Re Group, Ltd. 32 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND – (CONTINUED) June 30, 2010 (Unaudited) Shares/Principal Security Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (Continued) 996,096 Transatlantic Holdings, Inc. $ Total Financials INDUSTRIALS – (2.72%) Commercial & Professional Services – (2.72%) 213,502 D&B Corp. Total Industrials TOTAL COMMON STOCK – (Identified cost $399,997,629) SHORT TERM INVESTMENTS – (0.08%) $ 73,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.03%, 07/01/10, dated 06/30/10, repurchase value of $73,000 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.00%, 12/08/10-07/15/20, total market value $74,460) 107,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 07/01/10, dated 06/30/10, repurchase value of $107,000 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.05%, 08/30/10-01/26/15, total market value $109,140) 234,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/10, dated 06/30/10, repurchase value of $234,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.421%-6.229%, 09/01/19-07/01/40, total market value $238,680) TOTAL SHORT TERM INVESTMENTS – (Identified cost $414,000) Total Investments – (99.77%) – (Identified cost $400,411,629) – (d) Other Assets Less Liabilities – (0.23%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. (a) Illiquid Security – See Note 8 of the Notes to Financial Statements. (b) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $2,967,859 or 0.56% of the Fund's net assets as of June 30, 2010. (c) Restricted Security – See Note 8 of the Notes to Financial Statements. (d) Aggregate cost for federal income tax purposes is $400,795,010.At June 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 33 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND June 30, 2010 (Unaudited) Shares Security Value (Note 1) COMMON STOCK – (48.84%) CONSUMER DISCRETIONARY – (7.12%) Media – (1.95%) 621,300 News Corp., Class A $ Retailing – (5.17%) 51,913 Amazon.com, Inc.* 296,800 Kohl's Corp.* Total Consumer Discretionary CONSUMER STAPLES – (6.27%) Food & Staples Retailing – (2.92%) 310,000 Whole Foods Market, Inc.* Food, Beverage & Tobacco – (1.52%) 355,100 Tyson Foods, Inc., Class A Household & Personal Products – (1.83%) 263,300 Avon Products, Inc. Total Consumer Staples ENERGY – (7.10%) 208,100 Devon Energy Corp. 448,400 Nabors Industries Ltd.* 141,431 Transocean Ltd.* Total Energy FINANCIALS – (7.61%) Diversified Financials – (7.61%) Consumer Finance – (2.33%) 224,000 American Express Co. Diversified Financial Services – (5.28%) 543,876 Bank of America Corp. 3,292,560 Citigroup Inc.* Total Financials HEALTH CARE – (2.74%) Health Care Equipment & Services – (2.74%) 274,500 Universal Health Services, Inc., Class B Total Health Care INDUSTRIALS – (10.85%) Capital Goods – (7.30%) 400,200 General Electric Co. 529,500 Masco Corp. 710,790 Quanta Services, Inc.* 190,000 United Rentals, Inc.* Commercial & Professional Services – (3.55%) 266,000 ADFITECH, Inc.*(a) 190,000 School Specialty, Inc.* 270,500 Waste Connections, Inc.* Total Industrials 34 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) June 30, 2010 (Unaudited) Shares/Principal Security Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (2.54%) Semiconductors & Semiconductor Equipment – (2.54%) 423,297 Fairchild Semiconductor International, Inc.* $ 52,300 Intel Corp. 277,100 International Rectifier Corp.* Total Information Technology MATERIALS – (3.28%) 104,241 Freeport-McMoRan Copper & Gold Inc. 323,000 Sealed Air Corp. Total Materials UTILITIES – (1.33%) 551,700 AES Corp.* Total Utilities TOTAL COMMON STOCK – (Identified cost $225,515,894) PREFERRED STOCK – (9.11%) FINANCIALS – (3.97%) Diversified Financials – (1.86%) Diversified Financial Services – (1.86%) 113,800 Citigroup Capital XII, 8.50%, TRUPS 38,000 Citigroup Inc., 7.50%, Conv. Pfd., T-DECS Real Estate – (2.11%) 374,010 Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Total Financials INDUSTRIALS – (2.01%) Capital Goods – (0.83%) 104,241 United Rentals Trust I, 6.50%, Conv. Pfd. Transportation – (1.18%) 153,200 Continental Airlines Finance Trust II, 6.00%, Cum. Conv. Pfd. Total Industrials UTILITIES – (3.13%) 274,410 AES Trust III, 6.75%, Conv. Pfd. Total Utilities TOTAL PREFERRED STOCK – (Identified cost $29,370,348) CONVERTIBLE BONDS – (35.47%) CONSUMER DISCRETIONARY – (0.90%) Consumer Durables & Apparel – (0.90%) $ 3,800,000 Eastman Kodak Co., 144A Conv. Sr. Notes, 7.00%,04/01/17(b) Total Consumer Discretionary CONSUMER STAPLES – (4.08%) Food, Beverage & Tobacco – (4.08%) 13,300,000 Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Total Consumer Staples ENERGY – (3.30%) 2,400,000 Nabors Industries Inc., Conv. Sr. Notes, 0.94%, 05/15/11 35 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) June 30, 2010 (Unaudited) Principal Security Value (Note 1) CONVERTIBLE BONDS – (CONTINUED) ENERGY – (CONTINUED) $ 12,300,000 Transocean Ltd., Conv. Sr. Notes, 1.50%, 12/15/37 $ Total Energy FINANCIALS – (8.43%) Diversified Financials – (0.06%) Capital Markets – (0.06%) 250,000 Janus Capital Group Inc., Conv. Sr. Notes, 3.25%, 07/15/14 Real Estate – (8.37%) 6,650,000 Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 0415/29(b) 21,850,000 Forest City Enterprises Inc., Conv. Sr. Notes, 3.625%, 10/15/14 1,600,000 Forest City Enterprises, Inc., 144A Conv. Sr. Notes, 5.00%, 10/15/16(b) Total Financials HEALTH CARE – (1.62%) Pharmaceuticals, Biotechnology & Life Sciences – (1.62%) 3,700,000 Valeant Pharmaceuticals International, Conv. Sub. Notes, 4.00%, 11/15/13 Total Health Care INDUSTRIALS – (8.19%) Capital Goods – (0.92%) 3,520,000 United Rentals North America Inc., Conv. Sr. Sub., 1.875%, 10/15/23 Commercial & Professional Services – (7.27%) 8,100,000 School Specialty, Inc., Conv. Sub. Deb., 3.75%, 11/30/26 20,051,000 School Specialty, Inc., Conv. Sub. Notes, 3.75%/Zero coupon, 08/01/23(c) Total Industrials INFORMATION TECHNOLOGY – (4.51%) Semiconductors & Semiconductor Equipment – (4.51%) 7,600,000 Intel Corp., 144A Conv. Jr. Sub. Deb., 3.25%, 08/01/39(b) 9,050,000 Intel Corp., Conv. Sub. Deb., 2.95%, 12/15/35 Total Information Technology MATERIALS – (4.44%) 8,555,000 Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 4,300,000 United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $130,687,791) CORPORATE BONDS – (3.51%) CONSUMER DISCRETIONARY – (0.73%) Retailing – (0.73%) 2,400,000 Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary FINANCIALS – (0.15%) Real Estate – (0.15%) 13,300,000 Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(a) Total Financials 36 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) June 30, 2010 (Unaudited) Principal Security Value (Note 1) CORPORATE BONDS – (CONTINUED) INDUSTRIALS – (2.63%) Capital Goods – (2.41%) $ 9,500,000 Masco Corp., Sr. Notes, 6.125%, 10/03/16 $ Commercial & Professional Services – (0.22%) 1,040,991 ADFITECH, Inc., Sr. Bond, 8.00%, 03/15/20(a) Total Industrials TOTAL CORPORATE BONDS – (Identified cost $22,799,186) SHORT TERM INVESTMENTS – (2.90%) 1,959,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.03%, 07/01/10, dated 06/30/10, repurchase value of $1,959,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.00%, 12/08/10-07/15/20, total market value $1,998,180) 2,859,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 07/01/10, dated 06/30/10, repurchase value of $2,859,001 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.05%, 08/30/10-01/26/15, total market value $2,916,180) 6,269,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/10, dated 06/30/10, repurchase value of $6,269,024 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.421%-6.229%, 09/01/19-07/01/40, total market value $6,394,380) TOTAL SHORT TERM INVESTMENTS – (Identified cost $11,087,000) Total Investments – (99.83%) – (Identified cost $419,460,219) – (d) Other Assets Less Liabilities – (0.17%) Net Assets – (100.00%) $ T-DECS: Tangible Dividend Enhanced Common Stock TRUPS: Trust Preferred Securities * Non-Income producing security. (a) Illiquid Security – See Note 8 of the Notes to Financial Statements. (b) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $23,277,281 or 6.09% of the Fund's net assets as of June 30, 2010. (c) Represents a step-down bond: a bond that pays one coupon rate for an initial period followed by a lower coupon rate. (d) Aggregate cost for federal income tax purposes is $419,508,199.At June 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 37 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND June 30, 2010 (Unaudited) Shares Security Value (Note 1) COMMON STOCK – (85.36%) FINANCIALS – (74.65%) Real Estate – (74.65%) Real Estate Investment Trusts (REITs) – (69.67%) Diversified REITs – (5.41%) 771,090 Cousins Properties, Inc. $ 137,314 Vornado Realty Trust Industrial REITs – (3.70%) 2,301,400 DCT Industrial Trust Inc. Office REITs – (28.66%) 231,813 Alexandria Real Estate Equities, Inc. 130,100 Boston Properties, Inc. 436,938 Corporate Office Properties Trust 247,300 Digital Realty Trust, Inc. 752,800 Douglas Emmett, Inc. 397,000 DuPont Fabros Technology Inc. 197,300 Highwoods Properties, Inc. Residential REITs – (10.92%) 567,200 American Campus Communities, Inc. 117,800 Essex Property Trust, Inc. 196,500 UDR, Inc. Retail REITs – (12.15%) 259,560 CBL & Associates Properties, Inc. 147,500 Federal Realty Investment Trust 294,000 Regency Centers Corp. 78,582 Simon Property Group, Inc. 110,100 Taubman Centers, Inc. Specialized REITs – (8.83%) 822,547 Cogdell Spencer, Inc. 166,900 Entertainment Properties Trust 197,500 LaSalle Hotel Properties 188,700 Ventas, Inc. Real Estate Management & Development – (4.98%) Real Estate Operating Companies – (4.98%) 1,238,154 Forest City Enterprises, Inc., Class A* Total Financials INDUSTRIALS – (2.83%) Transportation – (2.83%) 267,600 Alexander & Baldwin, Inc. Total Industrials TELECOMMUNICATION SERVICES – (7.88%) 153,200 American Tower Corp., Class A* 215,400 Crown Castle International Corp.* 38 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND – (CONTINUED) June 30, 2010 (Unaudited) Shares/Principal Security Value (Note 1) COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (CONTINUED) 215,400 SBA Communications Corp., Class A* $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $233,716,773) PREFERRED STOCK – (10.55%) FINANCIALS – (10.55%) Real Estate – (10.55%) Real Estate Investment Trusts (REITs) – (10.55%) Industrial REITs – (1.37%) 171,000 AMB Property Corp., 6.75%, Series M Office REITs – (7.59%) 468,943 Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. 79,500 Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. 71,693 Digital Realty Trust, Inc., 8.50%, Series A 280,910 SL Green Realty Corp., 7.625%, Series C Residential REITs – (0.72%) 43,700 Equity Residential, 7.00%, Series E, Cum. Conv. Pfd. Retail REITs – (0.87%) 114,160 CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $15,361,943) CONVERTIBLE BONDS – (3.28%) FINANCIALS – (3.28%) Real Estate – (3.28%) Real Estate Investment Trusts (REITs) – (2.88%) Office REITs – (2.88%) $ 4,815,000 Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 0415/29(a) 1,230,000 SL Green Realty Corp., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.40%) Real Estate Operating Companies – (0.40%) 1,040,000 Forest City Enterprises, Inc., 144A Conv. Sr. Notes, 5.00%, 10/15/16(a) Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $7,067,492) SHORT TERM INVESTMENTS – (0.63%) 315,000 Banc of America Securities LLC Joint Repurchase Agreement, 0.03%, 07/01/10, dated 06/30/10, repurchase value of $315,000 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.00%, 12/08/10-07/15/20, total market value $321,300) 459,000 Goldman, Sachs & Co. Joint Repurchase Agreement, 0.01%, 07/01/10, dated 06/30/10, repurchase value of $459,000 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-5.05%, 08/30/10-01/26/15, total market value $468,180) 39 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND – (CONTINUED) June 30, 2010 (Unaudited) Principal Security Value (Note 1) SHORT TERM INVESTMENTS – (CONTINUED) $ 1,007,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/10, dated 06/30/10, repurchase value of $1,007,004 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.421%-6.229%, 09/01/19-07/01/40, total market value $1,027,140) $ TOTAL SHORT TERM INVESTMENTS – (Identified cost $1,781,000) Total Investments – (99.82%) – (Identified cost $257,927,208) – (b) Other Assets Less Liabilities – (0.18%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $9,217,747 or 3.28% of the Fund's net assets as of June 30, 2010. (b) Aggregate cost for federal income tax purposes is $271,616,558. At June 30, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 40 DAVIS SERIES, INC. Statements of Assets and Liabilities At June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments): Unaffiliated companies $ Affiliated companies – Cash – Cash - foreign currencies** – Receivables: Capital stock sold Dividends and interest Investment securities sold – – – Prepaid expenses Due from Adviser – Total assets LIABILITIES: Cash overdraft – Payables: Capital stock redeemed Distributions payable – Investment securities purchased – Accrued distribution and service plan fees – Accrued management fees Accrued transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed net investment income – – Accumulated net realized losses from investments and foreign currency transactions – Net unrealized appreciation (depreciation) on investments and foreign currency transactions – Net Assets $ *Including: Cost of unaffiliated companies $ Cost of affiliated companies – Cost and market value of repurchase agreements (if greater than 10% of net assets) – **Cost of cash - foreign currencies – 41 DAVIS SERIES, INC. Statements of Assets and Liabilities – (Continued) At June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund CLASS A SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ Maximum offering price per share (100/95.25 of net asset value)† $ $ $ NA $ $ $ CLASS B SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS C SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS Y SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 42 DAVIS SERIES, INC. Statements of Operations For the six months ended June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund INVESTMENT INCOME: Income: Dividends* $ $ – $ – $ $ $ Interest Total income Expenses: Management fees (Note 3) Custodian fees Transfer agent fees: Class A Class B Class C Class Y Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Interest expense – Excise tax expense (Note 1) – Miscellaneous Payments under distribution plan (Note 7): Class A – Class B – Class C – Total expenses Expenses paid indirectly (Note 4) Reimbursement/waiver of expenses by Adviser (Note 3) – Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions – Foreign currency transactions – Net change in unrealized appreciation (depreciation) – Net realized and unrealized gain (loss) on investments and foreign currency transactions – Net increase (decrease) in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ $ – $ – $ $ 33 $ See Notes to Financial Statements 43 DAVIS SERIES, INC. Statements of Changes in Net Assets For the six months ended June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain (loss) from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase (decrease) in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A – – Class B – – Class C – – Class Y – – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of period End of period* $ *Including undistributed net investment income of $ $ – $ – $ $ $ See Notes to Financial Statements 44 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain (loss) from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – – Class C – – Class Y CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ *Including undistributed (overdistributed) net investment income of $ $ – $ – $ $ $ See Notes to Financial Statements 45 DAVIS SERIES, INC. Notes to Financial Statements June 30, 2010 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Davis Series, Inc. (a Maryland corporation) (“Company”), is registered under the Investment Company Act of 1940 (“40 Act”) as amended, as an open-end management investment company.Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, and Davis Appreciation & Income Fund are diversified under the 40 Act.Davis Real Estate Fund is non-diversified under the 40 Act.The Company operates as a series issuing shares of common stock in the following six funds (collectively “Funds”): Davis Opportunity Fund seeks to achieve long-term growth of capital.It invests primarily in common stocks and other equity securities, and may invest in both domestic and foreign issuers. Davis Government Bond Fund seeks to achieve current income.It invests in debt securities which are obligations of, or which are guaranteed by, the U.S. Government, its agencies or instrumentalities. Davis Government Money Market Fund seeks to achieve as high a level of current income as is consistent with the principle of preservation of capital and maintenance of liquidity. The Fund is a money market fund that seeks to preserve the value of your investment at $1.00 per share.There can be no guarantee that the Fund will be successful in maintaining a $1.00 share price. It invests exclusively in U.S. Treasury securities, U.S. Government securities, U.S. Government agency securities, U.S. Government agency mortgage securities (collectively “U.S. Government Securities”), and repurchase agreements collateralized by U.S. Government Securities. The Fund seeks to maintain liquidity and preserve capital by carefully monitoring the maturity of its investments.The Fund’s portfolio maintains a dollar-weighted average maturity of sixty days or less. Davis Financial Fund seeks to achieve long-term growth of capital.It invests primarily in common stocks and other equity securities, and will concentrate investments in companies principally engaged in the banking, insurance, and financial service industries. Davis Appreciation & Income Fund seeks to achieve total return through a combination of growth and income.Under normal circumstances, the Fund invests in a diversified portfolio of convertible securities, common and preferred stock, and fixed income securities.It may invest in lower rated bonds commonly known as “junk bonds”. Davis Real Estate Fund seeks to achieve total return through a combination of growth and income.It invests primarily in securities of companies principally engaged in or related to the real estate industry or which own significant real estate assets or which primarily invest in real estate financial instruments. Because of the risk inherent in any investment program, the Company cannot ensure that the investment objective of any of its series will be achieved. The Company accounts separately for the assets, liabilities, and operations of each Fund.Each Fund offers shares in four classes, Class A, Class B, Class C, and Class Y.Class A shares are sold with a front-end sales charge, except for shares of the Davis Government Money Market Fund, which are sold at net asset value.Class B and C shares are sold at net asset value and may be subject to a contingent deferred sales charge upon redemption. Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge.Class Y shares are only available to certain qualified investors.Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class of shares based upon the relative proportion of net assets represented by each class.Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class.All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions.The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. 46 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M.Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value. Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.The value of short-term securities originally purchased with maturities greater than 60 days, are valued at market value.For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the 40 Act, securities are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Money market securities are valued using amortized cost, in accordance with rules under the 40 Act.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 47 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following is a summary of the inputs used as of June 30, 2010 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ – $ – $ – $ $ – Consumer staples – Energy – – – Financials – – Health care – Industrials – – Information technology – Materials – Telecommunication services – Utilities – Level 2 – Other Significant Observable Inputs: Debt securities issued by U.S. Treasuries and U.S. government corporations and agencies: Long-term – Short-term – Convertible debt securities – Corporate debt securities – Equity securities*: Consumer discretionary – Consumer staples – Financials – – – Industrials – Materials – Short-term securities Level 3 – Significant Unobservable Inputs: – Total $ Level 1 to Level 2 transfers** $ – $ – $ – $ $ – $ – *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of standing Board valuation procedures related to non-U.S. securities triggered transfers between Level 1 and Level 2 assets during the six months ended June 30, 2010. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts.These balances are invested in one or more repurchase agreements, secured by U.S. Government securities.A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature.Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 48 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation.The cost basis of such assets and liabilities is determined based upon historical exchange rates.Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar.Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss.When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed.Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate.The Funds include foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders.Therefore, no provision for federal income tax is required.Davis Opportunity Fund incurred a 2009 excise tax liability of $39,500 during the six months ended June 30, 2010. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of June 30, 2010, no provision for income tax would be required in the Funds’ financial statements related to those tax positions.The Funds’ federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue.The earliest tax year that remains subject to examination by these jurisdictions is 2006.At December 31, 2009, each Fund had available for federal income tax purposes unused capital loss carryforwards and post October 2009 capital losses as follows: Capital Loss Carryforwards Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Expiring 12/31/2010 $ – $ – $ – $ – $ – 12/31/2011 – 12/31/2012 – 12/31/2013 – 12/31/2014 – 12/31/2015 – 12/31/2016 – 12/31/2017 $ Post October 2009 Capital Losses (expiring 12/31/2018) Davis Government Bond Fund $ Davis Appreciation & Income Fund 49 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date.Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, paydowns on fixed income securities, foreign currency transactions, net operating losses, passive foreign investment company shares, partnership income, and distributions from real estate investment trusts.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds.The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds.In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds. NOTE 2 - PURCHASES AND SALES OF SECURITIES Purchases and sales of investment securities (excluding short-term securities) during the six months ended June 30, 2010 were as follows: Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Cost of purchases $ Proceeds of sales 50 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser.The annual rate for each of the Davis Opportunity Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund is 0.55% of the average net assets.The annual rate for the Davis Government Bond Fund is 0.30% of the average net assets.The annual rate for the Davis Government Money Market Fund is 0.50% of the first $250 million of average net assets, 0.45% of the next $250 million, and 0.40% of average net assets in excess of $500 million.The Adviser agrees to waive some or all of its advisory fees and to reimburse expenses to the extent necessary so that the Fund’s investment income will not be less than zero until May 1, 2011.During the six months ended June 30, 2010, such waivers and reimbursements amounted to $689,926. Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent.The Adviser is also paid for certain transfer agent services.The fee paid to the Adviser for these services for the six months ended June 30, 2010 for the Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund amounted to $21,539, $6,106, $7,274, $31,021 $18,117, and $16,836, respectively.State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider.Fees for such services are included in the custodian fee as State Street Bank also serves as the Funds’ custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services for the six months ended June 30, 2010 for the Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund amounted to $3,750, $1,500, $3,000,$4,500, $3,252,and $2,250, respectively.Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds.DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds. Such reductions amounted to $26, $2, $36, $3, $18, and $2 for the Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund, respectively, during the six months ended June 30, 2010. 51 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 5 – CAPITAL STOCK At June 30, 2010, there were 10 billion shares of capital stock ($0.01 par value per share) authorized, of which 550 million shares each are designated to the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund, and 4.2 billion shares are designated to the Davis Government Money Market Fund. Transactions in capital stock were as follows: Class A Six months ended June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed * Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed * Net increase (decrease) $ * Includes a redemption as a result of an in-kind transfer of securities for the Davis Financial Fund (see Note 9 of the Notes to Financial Statements). Class A Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ 52 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 5 – CAPITAL STOCK – (CONTINUED) Class B Six months ended June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net decrease $ Class B Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net decrease $ 53 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 5 - CAPITAL STOCK - (CONTINUED) Class C Six months ended June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & ncome Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net decrease $ Class C Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net increase (decrease) $ 54 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 5 - CAPITAL STOCK - (CONTINUED) Class Y Six months ended June 30, 2010 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed* Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed* Net increase (decrease) $ * Includes a redemption as a result of an in-kind transfer of securities for the Davis Appreciation & Income Fund (see Note 9 of the Notes to Financial Statements). Class Y Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes.The purchase of securities with borrowed funds creates leverage in the Fund.Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively.Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%.At June 30, 2010, Davis Financial Fund had no borrowings outstanding.For the six months ended June 30, 2010, the average daily loan balance was $623,000 at an average interest rate of 1.47%.Davis Financial Fund had gross borrowings and gross repayments of $30,483,000 during the six months ended June 30, 2010.The maximum amount of borrowings outstanding at any month end was $1,659,000 during the six months ended June 30, 2010.Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund had no borrowings during the six months ended June 30, 2010. 55 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES Class A Shares of the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class A shares of the Funds are sold at net asset value plus a sales charge and are redeemed at net asset value. Davis Distributors, LLC, the Funds’ Underwriter (“Underwriter” or “Distributor”) received commissions earned on sales of Class A shares of the Funds (other than Davis Government Money Market Fund) of which a portion was retained by the Underwriter and the remaining was re-allowed to investment dealers. The Underwriter is reimbursed for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at the annual rate up to 1/4 of 1.00% of the average net assets maintained by the responsible dealers. Six months ended June 30, 2010 (Unaudited) Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Commissions retained by Underwriter $ Commissions re-allowed to investment dealers Total commissions earned on sales of Class A shares $ Class A service fee $ Class B Shares of the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class B shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within six years of purchase. Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a distribution fee on Class B shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class B shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc. (“FINRA”), which currently is 1.00%.The Funds pay the distribution fee on Class B shares in order: (i) to pay the Distributor commissions on Class B shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B shares which have been sold. Commission advances by the Distributor on the sale of Class B shares are re-allowed to qualified selling dealers. A contingent deferred sales charge is imposed upon redemption of certain Class B shares of the Funds within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. Six months ended June 30, 2010 (Unaudited) Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Distribution Plan Payments: Distribution fees $ Service fees Commission advances by the Distributor on the sale of Class B shares Contingent deferred sales charges received by the Distributor from Class B shares 56 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES – (CONTINUED) Class C Shares of the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class C shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within the first year of purchase. Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a distribution fee on Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class C shares or the maximum amount provided by applicable rule or regulation of the FINRA, which currently is 1.00%.The Funds pay the distribution fee on Class C shares in order: (i) to pay the Distributor commissions on Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class C shares which have been sold. Commission advances by the Distributor on the sale of Class C shares are re-allowed to qualified selling dealers. A contingent deferred sales charge of 1.00% is imposed upon redemption of certain Class C shares of the Funds within the first year of the original purchase. Six months ended June 30, 2010 (Unaudited) Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Distribution Plan Payments: Distribution fees $ Service fees 48,382 88,411 36,799 Commission advances by the Distributor on the sale of Class C shares 24,508 18,808 59,249 28,311 13,358 Contingent deferred sales charges received by the Distributor from Class C shares 7,566 4,027 1,864 Davis Government Money Market Fund - All classes of shares of the Davis Government Money Market Fund are sold to investors at net asset value. The shareholders of the Davis Government Money Market Fund have adopted a Distribution expense plan in accordance with Rule 12b-1, which does not provide for any amounts to be paid directly to the Distributor as either compensation or reimbursement for distributing shares of the Fund, but does authorize the use of the advisory fee to the extent such fee may be considered to be indirectly financing any activity or expense which is primarily intended to result in the sale of Fund shares. 57 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2010 (Unaudited) NOTE 8 - ILLIQUID AND RESTRICTED SECURITIES Securities may be considered illiquid if they lack a readily available market or if valuation has not changed for a certain period of time.Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale.They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of illiquid securities in Davis Opportunity Fund amounted to $22,425,187 or 4.59% of the Fund’s net assets as of June 30, 2010.The aggregate value of illiquid securities in Davis Financial Fund amounted to $33,291,000 or 6.32% of the Fund’s net assets as of June 30, 2010.The aggregate value of restricted securities in Davis Financial Fund amounted to $2,967,859 or 0.56% of the Fund’s net assets as of June 30, 2010.The aggregate value of illiquid securities in Davis Appreciation & Income Fund amounted to $2,096,478 or 0.55% of the Fund’s net assets as of June 30, 2010.Information regarding illiquid and restricted securities is as follows: Fund Security Acquisition Date Principal Units/ Shares Cost per Unit/ Share Valuation per Unit/Share as of June 30, 2010 Davis Opportunity Oaktree Capital Group Fund LLC, Class A 05/21/07 NA $ $ Davis Financial Oaktree Capital Group Fund LLC, Class A 05/21/07 NA $ $ Davis Financial Fund RHJ International, 144A 06/04/07 NA $ $ Davis Appreciation & Income Fund ADFITECH, Inc. 03/15/10 NA $ $ Davis Appreciation & ADFITECH, Inc., Sr. Bond, Income Fund 8.00%, 03/15/20 03/15/10 $ $ $ Davis Appreciation & Thornburg Mortgage, Inc., Income Fund Sr. Notes, 8.00%, 05/15/13 10/22/07 $ $ $ NOTE 9 - IN-KIND REDEMPTION During the six months ended June 30, 2010, Davis Financial Fund Class A shareholders redeemed 2,565,515 shares in exchange for portfolio securities valued at $80,121,022.Davis Financial Fund realized a gain of $32,752,484. During the six months ended June 30, 2010, Davis Appreciation & Income Fund Class Y shareholders redeemed 863,798 shares in exchange for portfolio securities valued at $21,232,149.Davis Appreciation & Income Fund realized a gain of $2,364,890. These gains are not taxable to the Funds for federal income tax purposes. NOTE 10 - SUBSEQUENT EVENTS Fund management has determined that no material events or transactions occurred subsequent to June 30, 2010 and through the issuance of the financial statements, which required adjustments and/or additional disclosure. 58 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Opportunity Fund Class A: Six months ended June 30, 2010d $0.18e Year ended December 31, 2009 $0.09e Year ended December 31, 2008 $0.09e Year ended December 31, 2007 $0.05e Year ended December 31, 2006 $–e,g Year ended December 31, 2005 $0.05e Davis Opportunity Fund Class B: Six months ended June 30, 2010d $0.07e Year ended December 31, 2009 $(0.05)e Year ended December 31, 2008 $(0.07)e Year ended December 31, 2007 $(0.15)e Year ended December 31, 2006 $(0.18)e Year ended December 31, 2005 $(0.13)e Davis Opportunity Fund Class C: Six months ended June 30, 2010d $0.09e Year ended December 31, 2009 $(0.03)e Year ended December 31, 2008 $(0.05)e Year ended December 31, 2007 $(0.15)e Year ended December 31, 2006 $(0.18)e Year ended December 31, 2005 $(0.13)e Davis Opportunity Fund Class Y: Six months ended June 30, 2010d $0.23e Year ended December 31, 2009 $0.15e Year ended December 31, 2008 $0.17e Year ended December 31, 2007 $0.13e Year ended December 31, 2006 $0.07e Year ended December 31, 2005 $0.13e Davis Government Bond Fund Class A: Six months ended June 30, 2010d Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Year ended December 31, 2006 Year ended December 31, 2005 Davis Government Bond Fund Class B: Six months ended June 30, 2010d Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Year ended December 31, 2006 Year ended December 31, 2005 59 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– $– $– (9.46)% 1.06%f 1.06%f 1.82%f 14% $– $– 44.81% 1.17% 1.17% 0.56% 24% $– $– (44.71)% 1.15% 1.15% 0.47% 29% $– (1.42)% 1.06% 1.06% 0.16% 37% $– 17.59% 1.10% 1.10% (0.02)% 40% $– 8.33% 1.15% 1.15% 0.18% 36% $– $– $– $– (9.88)% 1.99%f 1.99%f 0.89%f 14% $– $– $– $– 43.42% 2.11% 2.11% (0.38)% 24% $– $– $– $– (45.18)% 2.00% 2.00% (0.38)% 29% $– $– (2.15)% 1.85% 1.85% (0.63)% 37% $– 16.60% 1.88% 1.88% (0.80)% 40% $– 7.49% 1.92% 1.90% (0.57)% 36% $– $– $– $– (9.78)% 1.85%f 1.85%f 1.03%f 14% $– $– $– $– 43.65% 1.96% 1.96% (0.23)% 24% $– $– $– $– (45.15)% 1.91% 1.91% (0.29)% 29% $– $– (2.14)% 1.81% 1.81% (0.59)% 37% $– 16.70% 1.84% 1.84% (0.76)% 40% $– 7.48% 1.91% 1.90% (0.57)% 36% $– $– $– $– (9.30)% 0.75%f 0.75%f 2.13%f 14% $– $– 45.31% 0.81% 0.81% 0.92% 24% $– $– (44.54)% 0.85% 0.85% 0.77% 29% $– (1.13)% 0.78% 0.78% 0.44% 37% $– 17.91% 0.81% 0.81% 0.27% 40% $– 8.70% 0.85% 0.85% 0.48% 36% $– $– 1.76% 0.72%f 0.72%f 2.80%f 18% $– $– 3.37% 0.72% 0.72% 2.78% 48% $– $– 4.38% 0.87% 0.87% 3.29% 67% $– $– 5.45% 1.03% 1.03% 3.95% 60% $– $– 3.73% 1.05% 1.05% 3.30% 65% $– $– 0.98% 1.10% 1.08% 2.52% 55% $– $– 1.29% 1.64%f 1.64%f 1.88%f 18% $– $– 2.42% 1.65% 1.65% 1.85% 48% $– $– 3.77% 1.69% 1.69% 2.47% 67% $– $– 4.49% 1.77% 1.77% 3.21% 60% $– $– 3.02% 1.76% 1.76% 2.59% 65% $– $– 0.33% 1.79% 1.77% 1.83% 55% 60 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Government Bond Fund Class C: Six months ended June 30, 2010d Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Year ended December 31, 2006 Year ended December 31, 2005 Davis Government Bond Fund Class Y: Six months ended June 30, 2010d Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Year ended December 31, 2006 Year ended December 31, 2005 Davis Government Money Market Fund Class A, B, C, & Y: Six months ended June 30, 2010d $–h $– $–h Year ended December 31, 2009 $– Year ended December 31, 2008 $– Year ended December 31, 2007 $– Year ended December 31, 2006 $– Year ended December 31, 2005 $– Davis Financial Fund Class A: Six months ended June 30, 2010d $0.14e Year ended December 31, 2009 $0.12e Year ended December 31, 2008 $0.16e Year ended December 31, 2007 Year ended December 31, 2006 Year ended December 31, 2005 Davis Financial Fund Class B: Six months ended June 30, 2010d $(0.01)e Year ended December 31, 2009 $(0.11)e Year ended December 31, 2008 $(0.14)e Year ended December 31, 2007 $(0.20)e Year ended December 31, 2006 $(0.33)e Year ended December 31, 2005 $(0.29)e Davis Financial Fund Class C: Six months ended June 30, 2010d $0.02e Year ended December 31, 2009 $(0.08)e Year ended December 31, 2008 $(0.11)e Year ended December 31, 2007 $(0.18)e Year ended December 31, 2006 $(0.32)e Year ended December 31, 2005 $(0.30)e 61 Financial Highlights – (Continued) Dividends and DistributionsRatios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 1.51% 1.56%f 1.56%f 1.96%f 18% $– $– 2.49% 1.58% 1.58% 1.92% 48% $– $– 3.63% 1.63% 1.63% 2.53% 67% $– $– 4.66% 1.75% 1.75% 3.23% 60% $– $– 2.78% 1.79% 1.79% 2.56% 65% $– $– 0.29% 1.84% 1.82% 1.78% 55% $– $– 1.82% 0.58%f 0.58%f 2.94%f 18% $– $– 3.44% 0.64% 0.64% 2.86% 48% $– $– 4.43% 0.82% 0.82% 3.34% 67% $– $– 5.32% 0.99% 0.99% 3.99% 60% $– $– 3.86% 0.93% 0.93% 3.42% 65% $– $– 1.22% 0.98% 0.97% 2.63% 55% $–h $– $– $–h 0.02% 0.62%f 0.18%f 0.04%f NA $– $– 0.28% 0.63% 0.47% 0.30% NA $– $– 2.26% 0.57% 0.57% 2.30% NA $– $– 4.69% 0.55% 0.55% 4.59% NA $– $– 4.47% 0.56% 0.56% 4.41% NA $– $– 2.68% 0.57% 0.56% 2.65% NA $– $– $– $– (7.23)% 0.96%f 0.96%f 1.00%f 1% $– $– 46.02%i 1.05% 1.05% 0.51% 9% $– (45.62)% 1.06% 1.06% 0.50% 9% $– (5.31)% 0.97% 0.97% 0.44% 15% $– $– 18.74% 0.98% 0.98% 0.09% 4% $– $– 8.03% 0.99% 0.98% 0.10% 5% $– $– $– $– (7.79)% 2.08%f 2.08%f (0.12)%f 1% $– $– $– $– 44.38%i 2.19% 2.19% (0.63)% 9% $– $– (46.13)% 2.08% 2.08% (0.52)% 9% $– $– (6.17)% 1.87% 1.87% (0.46)% 15% $– $– 17.65% 1.88% 1.88% (0.81)% 4% $– $– 7.08% 1.88% 1.85% (0.77)% 5% $– $– $– $– (7.63)% 1.85%f 1.85%f 0.11%f 1% $– $– $– $– 44.71%i 1.95% 1.95% (0.39)% 9% $– $– (46.09)% 1.94% 1.94% (0.38)% 9% $– $– (6.10)% 1.83% 1.83% (0.42)% 15% $– $– 17.70% 1.85% 1.85% (0.78)% 4% $– $– 7.07% 1.87% 1.85% (0.77)% 5% 62 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Financial Fund Class Y: Six months ended June 30, 2010d $0.15e Year ended December 31, 2009 $0.14e Year ended December 31, 2008 $0.20e Year ended December 31, 2007 Year ended December 31, 2006 Year ended December 31, 2005 Davis Appreciation & Income Fund Class A: Six months ended June 30, 2010d $0.20e Year ended December 31, 2009 $0.38e Year ended December 31, 2008 $0.54e Year ended December 31, 2007 Year ended December 31, 2006 Year ended December 31, 2005 Davis Appreciation & Income Fund Class B: Six months ended June 30, 2010d $0.09e Year ended December 31, 2009 $0.20e Year ended December 31, 2008 $0.33e Year ended December 31, 2007 $0.38e Year ended December 31, 2006 $0.45e Year ended December 31, 2005 Davis Appreciation & Income Fund Class C: Six months ended June 30, 2010d $0.10e Year ended December 31, 2009 $0.23e Year ended December 31, 2008 $0.35e Year ended December 31, 2007 $0.38e Year ended December 31, 2006 $0.45e Year ended December 31, 2005 Davis Appreciation & Income Fund Class Y: Six months ended June 30, 2010d $0.22e Year ended December 31, 2009 $0.44e Year ended December 31, 2008 $0.61e Year ended December 31, 2007 $0.72e Year ended December 31, 2006 Year ended December 31, 2005 Davis Real Estate Fund Class A: Six months ended June 30, 2010d $0.26e Year ended December 31, 2009 $0.39e Year ended December 31, 2008 $0.42e Year ended December 31, 2007 $0.81e Year ended December 31, 2006 $0.61e Year ended December 31, 2005 63 Financial Highlights – (Continued) Dividends and DistributionsRatios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– $– $– (7.21)% 0.88%f 0.88%f 1.08%f 1% $– $– 46.13%i 0.95% 0.95% 0.61% 9% $– (45.56)% 0.97% 0.97% 0.59% 9% $– (5.15)% 0.84% 0.84% 0.57% 15% $– $– 18.90% 0.84% 0.84% 0.23% 4% $– $– 8.18% 0.85% 0.84% 0.24% 5% $– $– (0.62)% 0.95%f 0.95%f 1.62%f 10% $– $– 49.68% 1.06% 1.06% 1.98% 15% $– $– (41.43)% 1.07% 1.07% 2.24% 28% $– 1.30% 1.01% 1.01% 2.04% 23% $– 15.19% 1.06% 1.06% 2.35% 25% $– 6.29% 1.07% 1.07% 2.12% 17% $– $– (1.05)% 1.85%f 1.85%f 0.72%f 10% $– $– 48.28% 1.99% 1.99% 1.05% 15% $– $– (41.92)% 1.93% 1.93% 1.38% 28% $– 0.46% 1.84% 1.84% 1.21% 23% $– 14.20% 1.89% 1.89% 1.52% 25% $– 5.30% 1.94% 1.93% 1.26% 17% $– $– (1.02)% 1.76%f 1.76%f 0.81%f 10% $– $– 48.36% 1.89% 1.89% 1.15% 15% $– $– (41.85)% 1.87% 1.87% 1.44% 28% $– 0.50% 1.80% 1.80% 1.25% 23% $– 14.22% 1.88% 1.87% 1.54% 25% $– 5.34% 1.93% 1.93% 1.26% 17% $– $– (0.51)% 0.72%f 0.72%f 1.85%f 10% $– $– 50.05% 0.80% 0.80% 2.24% 15% $– $– (41.25)% 0.79% 0.79% 2.52% 28% $– 1.55% 0.75% 0.74% 2.31% 23% $– 15.49% 0.80% 0.80% 2.61% 25% $– 6.52% 0.83% 0.83% 2.36% 17% $– $– 4.12% 1.10%f 1.10%f 2.50%f 31% $– $– 31.72% 1.35% 1.35% 2.55% 64% (46.89)% 1.23% 1.23% 1.62% 44% $– (14.87)% 1.08% 1.08% 1.84% 46% $– 34.58% 1.09% 1.09% 1.37% 38% $– 12.76% 1.10% 1.09% 1.48% 25% 64 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Real Estate Fund Class B: Six months ended June 30, 2010d $0.14e Year ended December 31, 2009 $0.22e Year ended December 31, 2008 $0.21e Year ended December 31, 2007 $0.53e Year ended December 31, 2006 $0.38e Year ended December 31, 2005 Davis Real Estate Fund Class C: Six months ended June 30, 2010d $0.17e Year ended December 31, 2009 $0.27e Year ended December 31, 2008 $0.24e Year ended December 31, 2007 $0.52e Year ended December 31, 2006 $0.44e Year ended December 31, 2005 Davis Real Estate Fund Class Y: Six months ended June 30, 2010d $0.27e Year ended December 31, 2009 $0.46e Year ended December 31, 2008 $0.50e Year ended December 31, 2007 $0.92e Year ended December 31, 2006 Year ended December 31, 2005 a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period.Sales charges are not reflected in the total returns. Total returns are not annualized for periods of less than one year. b The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements and/or waivers from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. d Unaudited. 65 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 3.50% 2.20%f 2.20%f 1.40%f 31% $– $– 30.38% 2.46% 2.46% 1.44% 64% (47.41)% 2.13% 2.13% 0.72% 44% $– (15.52)% 1.87% 1.87% 1.05% 46% $– 33.50% 1.86% 1.86% 0.60% 38% $– 11.91% 1.89% 1.88% 0.69% 25% $– $– 3.67% 1.92%f 1.92%f 1.68%f 31% $– $– 30.70% 2.18% 2.18% 1.72% 64% (47.33)% 2.00% 2.00% 0.85% 44% $– (15.48)% 1.84% 1.84% 1.08% 46% $– 33.54% 1.84% 1.84% 0.62% 38% $– 11.93% 1.88% 1.87% 0.70% 25% $– $– 4.33% 0.75%f 0.75%f 2.85%f 31% $– $– 32.37% 0.92% 0.92% 2.98% 64% (46.75)% 0.89% 0.89% 1.96% 44% $– (14.58)% 0.75% 0.75% 2.17% 46% $– 34.98% 0.74% 0.74% 1.72% 38% $– 13.20% 0.77% 0.77% 1.80% 25% e Per share calculations were based on average shares outstanding for the period. f Annualized. g Less than $0.005 per share. h Less than $0.0005 per share. i Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance of the Fund, adding approximately 1% to the Fund's total return in 2009. This was a one-time event that is unlikely to be repeated. See Notes to Financial Statements 66 DAVIS SERIES, INC. Director Approval of Advisory Agreements Process of Annual Review The Board of Directors of the Davis Funds oversees the management of each Davis Fund and, as required by law, determines annually whether to approve the continuance of each Davis Fund’s advisory agreement with Davis Selected Advisers, L.P. and sub-advisory agreement with Davis Selected Advisers-NY, Inc. (jointly “Davis Advisors” and “Advisory Agreements”). As a part of this process the Independent Directors, with the assistance of counsel for the Independent Directors, prepared questions submitted to Davis Advisors in anticipation of the annual contract review.The Independent Directors were provided with responsive background material (including recent investment performance data), and their counsel provided guidance, prior to a separate contract review meeting held in March 2010 where the Independent Directors reviewed and evaluated all information which they deemed reasonably necessary in the circumstances.Upon completion of this review, the Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of Davis Opportunity Fund, Davis Financial Fund, Davis Real Estate Fund, Davis Appreciation & Income Fund, Davis Government Bond Fund, and Davis Government Money Market Fund, and their shareholders. Reasons the Independent Directors Approved Continuation of the Advisory Agreements The Independent Directors’ determinations were based upon a comprehensive consideration of all information provided to the Independent Directors and were not the result of any single factor.The following facts and conclusions were important, but not exclusive, in the Independent Directors’ recommendation to renew the Advisory Agreements. The Independent Directors considered not only the investment performance of each Fund, but also the full range and quality of services provided by Davis Advisors to each Fund and their shareholders, including whether it: 1. Achieves satisfactory investment results over the long-term after all costs; 2. Handles shareholder transactions, inquiries, requests, and records efficiently and effectively, and provides quality accounting, legal, and compliance services, and oversight of third party service providers; and 3. Fosters healthy investor behavior. Davis Advisors is reimbursed a portion of its costs in providing some, but not all, of these services. A shareholder’s ultimate return is the product of a fund’s results as well as the shareholder’s behavior, specifically in selecting when to invest or redeem.The Independent Directors concluded that, through its actions and communications, Davis Advisors has attempted to have a meaningful positive impact on investor behavior. Davis Advisors and members of the Davis family are some of the largest shareholders in the Davis Funds.The Independent Directors concluded that this investment tends to align Davis Advisors’ and the Davis family’s interests with other shareholders, as they face the same risks, pay the same fees, and are highly motivated to achieve satisfactory long-term returns.In addition, the Independent Directors concluded that significant investments by Davis Advisors and the Davis family have contributed to the economies of scale which have lowered fees and expenses for Davis Funds’ shareholders over time. The Independent Directors noted the importance of reviewing quantitative measures, but also recognized that qualitative factors are also important in assessing whether Davis Fund shareholders are likely to be well served by the renewal of the Advisory Agreements.They noted both the value and shortcomings of purely quantitative measures, including the data provided by independent service providers, and concluded that while such measures and data may be informative, the judgment of the Independent Directors must take many factors, including those listed below, into consideration in representing the shareholders of the Davis Funds.In connection with reviewing comparative performance information, the Independent Directors generally give weight to longer-term measurements. The Independent Directors expect Davis Advisors to employ a disciplined, company-specific, research-driven, businesslike, long-term investment philosophy. 67 DAVIS SERIES, INC. Director Approval of Advisory Agreements – (Continued) Reasons the Independent Directors Approved Continuation of the Advisory Agreements – (Continued) The Independent Directors recognized Davis Advisors’ (a) efforts to minimize transaction costs by generally having a long-term time horizon and low portfolio turnover; (b) focus on tax efficiency; (c) record of generally producing satisfactory after-tax results over longer-term periods; (d) efforts towards fostering healthy investor behavior by, among other things, providing informative and substantial educational material; and (e) efforts to promote shareholder interests by actively speaking out on corporate governance issues. The Independent Directors reviewed (a) comparative fee and expense information for other funds, as selected and analyzed by a nationally recognized independent service provider; (b) information regarding fees charged by Davis Advisors to other advisory clients, including funds which it sub-advises and private accounts, as well as the differences in the services provided to such other clients; and (c) the fee schedules of each of the Funds, including an assessment of competitive fee schedules, and review of breakpoints if applicable. Effective July 1, 2009, Davis Advisors voluntarily and permanently reduced all management fee breakpoints above 0.55% to 0.55%. The former fee schedules for each of the equity funds began at 0.75% and declined from there in a series of breakpoints. Each equity fund now has a flat fee of 0.55% (resulting in a fee which the Independent Directors noted was both lower than under its previous schedule and lower than the average fees of their peer groups as determined by an independent service provider). The Independent Directors reviewed the management fee schedule for each Fund and the profitability of each Fund to Davis Advisors, the extent to which economies of scale might be realized if any of the Funds’ net assets increased, and whether the fee schedule reflected those potential economies of scale.The Independent Directors considered the nature, quality, and extent of the services being provided to each Fund and the costs incurred by Davis Advisors in providing such services.The Independent Directors considered various potential benefits that Davis Advisors may receive in connection with the services it provides under the Advisory Agreements with the Funds, including a review of portfolio brokerage practices.The Independent Directors noted that Davis Advisors does not use client commissions to pay for publications that are available to the general public or for third-party research services. Davis Opportunity Fund The Independent Directors noted that Davis Opportunity Fund’s Class A shares had out-performed its benchmark, the Russell 3000® Index, over the one- and ten-year time periods and under-performed over the three- and five-year time periods, all ended February 28, 2010. The Fund out-performed the average performance of its peer group as determined by an independent service provider over the one- and ten-year time periods and under-performed over the three- and five-year time periods, all ended December 31, 2009. The Independent Directors noted that the Fund out-performed both the Russell 3000® Index and its peers in 4 of the 6 rolling five calendar year time frames ended December 31, 2009. The Fund out-performed both the Index and its peers in the 1 rolling ten calendar year time frame ended December 31, 2009. The Independent Directors also considered the total expense ratio for Davis Opportunity Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Financial Fund The Independent Directors noted that Davis Financial Fund’s Class A shares had out-performed its benchmark, the Standard & Poor’s 500® Index, over the one- and ten-year time periods and under-performed over the three- and five-year time periods, all ended February 28, 2010. The Fund out-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, five-, and ten-year time periods ended December 31, 2009. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 11 of the 14 rolling five calendar year time frames, and its peer group in 7 of the 14 rolling five calendar year time frames ended December 31, 2009. The Fund out-performed the Standard & Poor’s 500® Index in all of the 9 rolling ten calendar year time frames, and its peer group in 8 of the 9 rolling ten calendar year time frames ended December 31, 2009. The Independent Directors also considered the total expense ratio for Davis Financial Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. 68 DAVIS SERIES, INC. Director Approval of Advisory Agreements – (Continued) Davis Real Estate Fund The Independent Directors noted that Davis Real Estate Fund’s Class A shares had under-performed its benchmark, the Wilshire U.S Real Estate Securities Index, over the one-, three-, five-, and ten-year time periods ended February 28, 2010. The Independent Directors also noted that the Fund had taken on less risk, as measured by standard deviation, than the Index over the one-, three-, and five-year time periods ended February 28, 2010. The Fund slightly out-performed the average performance of its peer group as determined by an independent service provider over the one-year time period and under-performed over the three-, five-, and ten-year time periods, all ended December 31, 2009. The Independent Directors noted that the Fund out-performed both the Wilshire U.S. Real Estate Securities Index and its peer group in 3 of the 11 rolling five calendar year time frames ended December 31, 2009. The Fund did not out-perform either the Index or its peers in any of the 6 rolling ten calendar year time frames ended December 31, 2009. The Independent Directors also considered the total expense ratio for Davis Real Estate Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Appreciation & Income Fund The Independent Directors noted that Davis Appreciation & Income Fund’s Class A shares had out-performed its benchmark, the Standard & Poor’s 500® Index, over the one-, three-, five-, and ten-year time periods ended February 28, 2010. The Fund out-performed the average performance of its peer group as determined by an independent service provider over the one-year time period, under-performed over the three- and five-year time periods, and approximately matched over the ten-year time period, all ended December 31, 2009. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 6 of the 13 rolling five calendar year time frames, and its peer group in 7 of the 13 rolling five calendar year time frames ended December 31, 2009. The Fund out-performed the Standard & Poor’s 500® Index in 5 of the 8 rolling ten calendar year time frames, and its peer group in 6 of the 8 rolling ten calendar year time frames ended December 31, 2009. The Independent Directors also considered the total expense ratio for Davis Appreciation & Income Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Government Bond Fund The Independent Directors noted that Davis Government Bond Fund’s Class A shares had out-performed its benchmark, the Citigroup U.S. Treasury/Agency 1-3 Year Index, over the one-year time period and under-performed over the three-,five-, and ten-year time periods, all ended February 28, 2010. The Independent Directors also noted that the Fund had taken on less risk, as measured by standard deviation, than the Index over the one-, three-, and five-year time periods ended February 28, 2010. The Fund out-performed the average performance of its peer group as determined by an independent service provider over the three-, five-, and ten-year time periods and under-performed over the one-year time period, all ended December 31, 2009. The Independent Directors noted that the Fund under-performed the Citigroup U.S. Treasury/Agency 1-3 Year Index in all of the 11 rolling five calendar year time frames, and its peer group in 7 of the 11 rolling five calendar year time frames ended December 31, 2009. The Fund under-performed the Citigroup U.S. Treasury/Agency 1-3 Year Index in all of the 6 rolling ten calendar year time frames, and its peer group in 5 of the 6 rolling ten calendar year time frames ended December 31, 2009. The Independent Directors also considered the total expense ratio for Davis Government Bond Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Government Money Market Fund The Independent Directors noted that a report produced by an independent service provider indicated that the Davis Government Money Market Fund’s Class A shares out-performed the average performance of its peer group over the one-, three-, five-, and ten-year time periods ended December 31, 2009. The Independent Directors also considered the total expense ratio for Davis Government Money Market Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider.The Independent Directors also noted that the Adviser is committed to waive fees and/or reimburse the Fund’s expenses such that net investment income will not be less than zero until May 1, 2011. 69 DAVIS SERIES, INC. Director Approval of Advisory Agreements – (Continued) Approval of Advisory Agreements The Independent Directors concluded that Davis Advisors had provided Davis Opportunity Fund, Davis Financial Fund, Davis Real Estate Fund, Davis Appreciation & Income Fund, Davis Government Bond Fund, and Davis Government Money Market Fund and their shareholders a reasonable level of both investment and non-investment services.The Independent Directors further concluded that shareholders have received a significant benefit from Davis Advisors’ shareholder-oriented approach, as well as the execution of its investment discipline. The Independent Directors determined that the advisory fees for Davis Opportunity Fund, Davis Financial Fund, Davis Real Estate Fund, Davis Appreciation & Income Fund, Davis Government Bond Fund, and Davis Government Money Market Fund were reasonable in light of the nature, quality and extent of the services being provided to the Funds, the costs incurred by Davis Advisors in providing such service, and in comparison to the range of the average advisory fees of their peer groups as determined by an independent service provider.The Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of each Fund and their shareholders.The Independent Directors and the full Board of Directors therefore voted to continue the Advisory Agreements. 70 DAVIS SERIES, INC. Fund Information Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds.A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Form N-Q is available without charge, upon request, by calling 1-800-279-0279 or on the Funds’ website at www.davisfunds.com or on the SEC’s website at www.sec.gov.The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 71 DAVIS SERIES, INC. Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us.We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction.In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent.We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services.We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made.We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you.We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual, and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records.The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense.If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279.Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 72 DAVIS SERIES, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon, Feinblatt, Rothman, Hoffberger and Hollander, LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT). Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (insurance company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). G. Bernard Hamilton (03/18/37) Director Director since 1978 Managing General Partner, Avanti Partners, L.P. (investment partnership), retired 2005. 13 none Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Chairman, NorthRoad Capital Management, LLC (investment management firm) since June 2002. 13 none Christian R. Sonne (05/06/36) Director Director since 1990 General Partner, Tuxedo Park Associates (land holding and development firm). 13 none Marsha Williams (03/28/51) Director Director since 1999 Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) since 2007; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT). 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 73 DAVIS SERIES, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 9 Director, the Selected Funds (consisting of three portfolios) since 1998. *Andrew A. Davis owns partnership units (directly, indirectly, or both) of the Adviser and is considered to be an “interested person” of the Funds as defined in the Investment Company Act of 1940. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). President or Vice President of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chairman, Davis Selected Advisers, L.P., serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer); Director of the Selected Funds (consisting of three portfolios), Davis Variable Account Fund, Inc. (consisting of three portfolios), Davis New York Venture Fund, Inc. (consisting of four portfolios); Director of Washington Post Co. (publishing company). Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President, Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 74 DAVIS SERIES, INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Series, Inc., including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge upon request by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com.Quarterly Fact sheets are available on the Funds’ website at www.davisfunds.com. ITEM 2. CODE OF ETHICS Not Applicable ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES Not Applicable ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6. SCHEDULE OF INVESTMENTS Not Applicable. The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11. CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-2 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12. EXHIBITS (a)(1) Not Applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a)(3) Not Applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS SERIES, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: August 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: August 18, 2010 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date: August 18, 2010
